                          Case 20-11941-JTD             Doc 10       Filed 08/13/20        Page 1 of 55




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                               Chapter 11

                  ARANDELL HOLDINGS, INC., et al.,1                           Case No. 20-11941 (JTD)

                                                   Debtors.                   (Joint Administration Requested)


               DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING
               THE DEBTORS TO (A) USE CASH COLLATERAL, (B) INCUR POSTPETITION
             DEBT, (C) PROVIDE ADEQUATE PROTECTION TO CIBC BANK USA, AS AGENT,
             AND THE OTHER SECURED PARTIES, (D) OBTAIN POSTPETITION FACTORING
             FROM LSQ FUNDING GROUP, L.C. PURSUANT TO 11 U.S.C. §§ 363 AND 364 AND
              PROVIDE GUARANTEES IN SUPPORT THEREOF, AND (E) GRANT LIENS AND
              SUPERIORITY CLAIMS TO LSQ FUNDING GROUP, L.C.; (II) MODIFYING THE
                AUTOMATIC STAY; (III) APPROVING NOTICE; (IV) SCHEDULING FINAL
                          HEARING; AND (V) GRANTING RELATED RELIEF

                   The above-captioned debtors and debtors-in-possession hereby submit this motion (this

         “Motion”) for entry of an interim order, substantially in the form attached hereto as Exhibit A

         (together with the exhibits thereto, the “Interim Order”; and together with any Final Order, the

         “Proposed Orders”), and a final order (i) authorizing the Debtors to: (a) obtain postpetition

         financing on the terms described herein; (b) grant liens and superpriority administrative expense

         claims to CIBC Bank USA, as Postpetition Agent on behalf of the Postpetition Lenders (each as

         defined below); (c) use cash collateral; (d) obtain postpetition DIP Factoring (defined below)

         from LSQ Funding Group, L.C. pursuant to sections 363 and 364 of title 11 of the United States

         Code (the “Bankruptcy Code”); (e) provide guarantees in support of obligations under the DIP

         Factoring; and (f) grant liens and superpriority claims to LSQ Funding Group, L.C.; and (g)



         1
          The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
         Arandell Holdings, Inc. (5311) (“Arandell Holdings”), Arandell Corporation (4270) (“Arandell Corporation”), and
         Arandell Kentucky, LLC (1505) (“Arandell Kentucky” and together with Arandell Holdings and Arandell
         Corporation, the “Debtors”). The Debtors’ corporate headquarters is located at N82 W13118 Leon Road,
         Menomonee Falls, WI 53051.
26900125.2
                          Case 20-11941-JTD            Doc 10        Filed 08/13/20       Page 2 of 55




         provide adequate protection to Prepetition Agent and Prepetition Lenders (as such terms are

         defined below); (ii) modifying the automatic stay; (iv) approving notice; (v) scheduling a final

         hearing with respect to the relief requested herein; and (vi) granting related relief. In support of

         this Motion, the Debtors rely upon and incorporate by reference the Declaration of James G.

         Keane in Support of the Chapter 11 Petitions and First Day Motions (the “Keane Declaration”)

         and the Declaration of Bradley J. Hoffman in Support of the Chapter 11 Petitions and First Day

         Motions (the “Hoffman Declaration” and together with the Keane Declaration, the “First Day

         Declarations”), filed concurrently herewith. In further support of this Motion, the Debtors

         respectfully state as follows:

                                                   Preliminary Statement2

                 1.       As set forth more fully in the First Day Declarations, the Debtors have been

         challenged by fundamental changes in the printing business industry resulting from the impact of

         the Covid-19 pandemic, and other factors, including store closings and supply chain disruptions,

         in addition to the growing e-commerce marketplace and its impact on retailers. As a result, the

         Debtors and their professional advisors, after evaluating the strategic options available to them to

         maximize the value of the Debtors’ estates, have determined to consolidate their operations in

         Wisconsin, sell or close one of their plants (located in Kentucky), and sell their business under

         section 363 of the Bankruptcy Code in order to enable their operations to continue as a going

         concern.

                 2.       The Debtors, therefore, seek approval of debtor-in-possession (“DIP”) financing

         to provide for their cash needs while they operate during the Chapter 11 Cases, as more fully

         described in the First Day Declarations. To preserve estate value, the Debtors have procured the


         2
          Capitalized terms used but not defined in this Preliminary Statement shall have the meanings ascribed to them
         below.
26900125.2

                                                                 2
                         Case 20-11941-JTD             Doc 10        Filed 08/13/20      Page 3 of 55




         “ABL Facility”3 and the “Factoring Facility”4 (together, the “DIP Facility”) from the ABL

         Lenders, defined below, and LSQ Funding Group, L.C. (the “Factor”). The ABL Lenders under

         the ABL Facility are the same lenders that provided the Debtors with their prepetition revolving

         and term credit facility (the “Prepetition Facility”), consisting of CIBC Bank USA, formerly

         known as The PrivateBank and Trust Company (“CIBC”), as administrative and collateral agent

         (in such capacity, the “Prepetition Agent”) (and when acting pursuant to the ABL Facility in

         such capacity, the “Postpetition Agent”) pursuant to that certain Amended and Restated Loan

         and Security Agreement dated as of March 22, 2018 (the “Credit Agreement”), by and among

         Prepetition Agent, the lenders party thereto from time to time (collectively, the “Prepetition

         Lenders”) (and when acting pursuant to the ABL Facility, collectively, the “Postpetition

         Lenders”), Arandell Corporation, and Arandell Kentucky, as borrowers, and Arandell Holdings,

         Falls Express Transit, LLC (“Falls Express”), and Logistics for Print LLC (“Logistics”), as loan

         parties, and the other loan documents relating thereto (collectively, the “Prepetition Loan

         Documents”), all as amended, modified, supplemented, replaced, or refinanced from time to time

         in accordance with the terms thereof.

                 3.       The additional DIP financing is from Factor LSQ Funding Group, L.C. and its

         financing will be provided in the form of the proceeds of discretionary purchases of Debtors’

         postpetition accounts receivable (“Eligible Accounts”). The terms of the Factoring Facility are

         memorialized in (i) that certain Invoice Purchase Agreement, dated August 13, 2020 (the “IPA”),

         and DIP Addendum to Invoice Purchase Agreement, also dated August 13, 2020 (the “DIP



         3
          A super-priority, senior secured, debtor-in-possession revolving credit facility with a maximum credit amount of
         $7,500,000 plus, upon entry of the Final Order, a term loan in the amount of $4,567,778.06.
         4
          A super-priority, senior secured, debtor-in-possession, discretionary, factoring facility in the amount of up to
         $24,000,000, to be provided by LSQ Funding Group, L.C. The Factoring Facility Documents are attached hereto as
         Exhibit C. (collectively, the “ABL Lenders”)
26900125.2

                                                                 3
                       Case 20-11941-JTD         Doc 10       Filed 08/13/20   Page 4 of 55




         Addendum”), by and between Arandell Corporation and              Factor (with the IPA and DIP

         Addendum referred together herein as the “Invoice Purchase Agreement”), (ii) that certain

         Entity Guaranty, made by Arandell Holdings and Arandell Kentucky in support thereof, (iii) that

         certain Validity Guaranty, dated August 13, 2020, by Bradley Hoffman, and (iv) such other

         supporting documents and instruments, all as amended, modified, supplemented, replaced, or

         refinanced from time to time in accordance with the terms thereof (collectively, the “Factoring

         Facility Documents”).

                4.      Arandell Corporation will be the borrower under the DIP Facility (the

         “Borrower”), and the Borrower’s obligations under the DIP Facility will be guaranteed by

         Arandell Holdings and Arandell Kentucky (as to the obligations due both the ABL Lenders and

         the Factor), as well as by Falls Express and Logistics (as to the obligations due to the ABL

         Lender only), which are non-debtor affiliates of the Debtors and existing guarantors of the

         Prepetition Facility (collectively, “Guarantors”).

                5.      Debtors have agreed that advances of the Purchase Price (as defined in the IPA)

         for Eligible Accounts under the DIP Facility will be used solely to pay the indebtedness and

         obligations of the Debtors under the Prepetition Obligations (the Roll-Up (as defined below))

         and the Postpetition Obligations due the ABL Lenders under the ABL Facility. These payments

         will, in turn, create new financing availability under the ABL Facility, which the Debtors will be

         able to use to pay their administrative and operational expenses in these chapter 11 cases,

         pursuant to the terms of an agreed Budget, as described more fully below. Thus, working

         together, the ABL Facility and the Factoring Facility will provide the Debtors with the liquidity

         they need to operate during the pendency of these Chapter 11 Cases. The DIP Facility is

         generally secured by a first-priority lien on all present and after-acquired property of the Debtors


26900125.2

                                                          4
                         Case 20-11941-JTD              Doc 10         Filed 08/13/20       Page 5 of 55




         of any nature whatsoever, and all the obligations of the Borrower and the Guarantors (together,

         the “Loan Parties”) are entitled to super-priority administrative expense status under section

         364(c)(1) of the Bankruptcy Code. Although the liens securing the DIP Facility prime the liens

         securing the obligations owing under the Prepetition Facility (collectively, the “Prepetition

         Obligations”), such priming is consensual, and anticipates the Roll-Up, as more fully explained

         below.

                  6.      The ABL Facility is a senior-secured revolving and term loan credit facility that

         provides the Debtors with critical revolver funding, in the aggregate principal amount of up to

         $7,500,000, to fund their operations in accordance with, and subject to, the terms of the ABL

         Loan Documents (as defined below) and a budget approved by the Postpetition Agent (the

         “Budget”). Subject to certain conditions precedent set forth in that certain Debtor in Possession

         Loan and Security Agreement, by and among Arandell Corporation, as borrower, Guarantors,

         Postpetition Agent, and Postpetition Lenders (the “ABL Loan Agreement,” a copy of which is

         attached hereto as Exhibit B) and related loan documents under the ABL Facility (collectively,

         the “ABL Loan Documents”), the Debtors propose to borrow up to $7.5 million5 under the ABL

         Facility on an interim basis, and the balance of $4,567,778.06 (as a term loan) on a final basis

         provided a Final Order is entered approving these Motions. The Prepetition Agent and

         Prepetition Lenders will receive adequate protection in the form of, among other things: (a)

         postpetition replacement liens; (b) an acknowledgement that the Prepetition Obligations, and

         5
             The ABL Facility will work in tandem with the Factor Facility (both described more fully below) such that
             during the expected interim period pending a final hearing on this Motion, the Debtors’ net new borrowing
             under the ABL Facility is expected to be no greater than $800,000 (and is essential to maintaining the Debtors’
             business). This is because approximately $6.7 million of the $7.5 million availability is currently drawn and
             being made available postpetition, and as a revolver, it will provide increased financing availability and
             liquidity as the proceeds of collections by the Factor reduce the outstanding prepetition amounts (and
             postpetition amounts) under the ABL Facility. Without the liquidity represented by the difference between the
             amounts already borrowed under the revolver and the additional availability proposed under the ABL Facility
             (up to $7.5 million), the Debtors will be unable to meet their obligations and maintain their businesses in these
             chapter 11 cases.
26900125.2

                                                                   5
                         Case 20-11941-JTD             Doc 10        Filed 08/13/20       Page 6 of 55




         liens securing the Prepetition Obligations, are valid, perfected, non-avoidable, and allowed

         claims and obligations, as well as an allowed super-priority claim under section 507(b) for any

         diminution in value of the collateral securing the Prepetition Obligations; (c) interest on the

         Prepetition Obligations shall be accrued at the default rate under the Credit Agreement and

         payable and paid in accordance with the Credit Agreement during the pendency of these Chapter

         11 Cases; (d) Debtors will timely make all principal payments in respect of the prepetition term

         loan in accordance with the Credit Agreement during the pendency of these Chapter 11 Cases;

         and (e) the Prepetition Agent and the Prepetition Lenders will receive payment of professional

         fees as well as superpriority administrative expense claims, all as set forth in the Proposed

         Orders.

                   7.     The Factoring Facility is a debtor-in-possession credit facility pursuant to which

         the Factor has discretion to purchase the postpetition Eligible Accounts (as defined in the Invoice

         Purchase Agreement) of Arandell Corporation and, at the time of purchase, make an advance on

         the face value of the Eligible Accounts, in the amount of an agreed Purchase Price (as defined in

         the Invoice Purchase Agreement) minus the Required Reserve Amount (initially set at 20%, but

         subject to adjustment by Factor, per the terms of the Invoice Purchase Agreement) and minus

         any amounts due from Arandell Corporation to Factor under the DIP Factoring Documents.

                   8.     The Debtors have agreed, subject to Court approval, that all Eligible Accounts to

         be sold to Factor under the Factoring Facility shall be treated as true sales of such Eligible

         Accounts, and, as a result, Debtors will not retain a legal or equitable interest in the Accounts

         sold, in conformance with Florida’s Uniform Commercial Code (the “FL UCC”),6 Section

         679.3181 (1) [“A debtor who has sold an account, chattel paper, payment intangible, or
         6
             The Factoring Facility Documents are governed by Florida law; as such, references to Florida’s adoption of the
             Uniform Commercial Code are included herein. Article 9 of the Uniform Commercial Code governs the sale of
             Accounts contemplated under the Factoring Facility. Fla. Stat. Ann. § 679.1091(1)(c).
26900125.2

                                                                 6
                          Case 20-11941-JTD             Doc 10         Filed 08/13/20       Page 7 of 55




         promissory note does not retain a legal or equitable interest in the collateral sold.”]. Arandell

         Corporation’s postpetition sale and transfer of Eligible Accounts to Factor are proposed to be

         legal, valid, and effective transfers of the Eligible Accounts and to vest in Factor all right, title,

         and interest of Debtors in the Eligible Accounts, free and clear of any and all liens, claims, and

         interests of any and every kind or nature, providing Factor with the sole and exclusive right to

         enforce, compromise, and sue to recover the amounts due on each Eligible Account.7 In this

         regard, the Debtors and Factor also request herein authority to use, from and after the date of

         entry of this Order, the Postpetition Factor Lockbox as the exclusive deposit account for the

         receipt of collections on the post-petition Eligible Accounts. The receipt of collections to the

         Postpetition Factor Lockbox will then be managed by the Factor in accordance with the

         Factoring Facility Documents and the Postpetition Intercreditor Agreement to effectuate the

         Roll-Up and otherwise provide to the ABL Lenders funds that will be applied to their loans, but

         which will also increase postpetition financing availability to be used in accordance with the

         Budget. In addition, Postpetition Agent will remit to Factor and/or the Postpetition Factor

         Lockbox, in US Dollars, any payments that Postpetition Agent may receive with respect to any

         of the Debtors’ Eligible Accounts, arising after the Petition Date. Similarly, Factor will remit to

         Postpetition Agent, where Postpetition Agent may so direct, in US Dollars, any payments that

         Factor may receive with respect to any of Debtors’ accounts receivable, arising on or before the

         Petition Date.8 In making these remittances to either of Factor or Postpetition Agent, or vice




         7
             In order to protect the Debtors’ customer relationships and going concern value, and enhance the likelihood of
             consensual resolution of any such disputes, the Factor has agreed that notwithstanding its exclusive rights to
             enforce, compromise or sue to recover amounts due on each Eligible Account, it will make reasonable efforts to
             communicate with Debtor regarding all such disputes. IPA, section 15.
         8
             The Factoring Facility provides a discretionary facility for purchase of postpetition accounts receivable only.
26900125.2

                                                                   7
                        Case 20-11941-JTD         Doc 10       Filed 08/13/20    Page 8 of 55




         versa, in accordance herewith, each of Factor and Postpetition Agent will act solely as a payment

         intermediary or conduit.

                9.      The Debtors have also agreed, jointly and severally, to indemnify and hold Factor

         and the Postpetition Agent harmless from and against any and all any loss, liability, claim,

         damage or expense, including reasonable and necessary attorneys’ fees incurred, respectively

         (including those incurred at all trial and appellate levels) arising out of or relating to any payment

         which is the subject of remittance by the Postpetition Agent or Factor to either of the other

         pursuant to the Proposed Orders or the Postpetition Intercreditor Agreement, if such payment is

         returned unpaid for any reason or is sought to be recovered pursuant to an Avoidance Claim (as

         defined in the Interim Order).

                10.     In furtherance of the Roll-Up (as defined below), advances of the Purchase Price

         under the Factoring Facility will be applied by Debtors to repay the Prepetition Obligations in

         accordance with the Prepetition Loan Documents and the Proposed Orders until they are paid in

         full and, thereafter, all such proceeds will be applied to repay all of the obligations under the

         ABL Facility (collectively, the “ABL Facility Obligations”) until they are paid in full in

         accordance with the ABL Loan Documents and the Proposed Orders. This will, in turn, increase

         the borrowing base under the postpetition ABL Facility for the benefit of the Debtors so that they

         may borrow substantially the same amount of money under the ABL Facility as would have been

         available if the Factor’s advances were provided directly to the Debtors, subject to the terms of

         the ABL Loan Documents.

                11.     The relationship among the Postpetition Agent and the Postpetition Lenders, on

         the one hand, and the Factor, on the other hand, and their relative priorities in the “Collateral”

         (all real and personal property of the Loan Parties, including, effective upon entry of the Final


26900125.2

                                                           8
                       Case 20-11941-JTD           Doc 10       Filed 08/13/20      Page 9 of 55




         Order, all causes of action and proceeds thereof under chapter 5 of the Bankruptcy Code) is

         governed by the Postpetition Intercreditor Agreement among the Postpetition Agent and the

         Factor (the “Postpetition Intercreditor Agreement,” a copy of which is attached hereto as Exhibit

         D) (to be acknowledged by the Loan Parties), which provides as follows (with capitalized terms

         used as defined therein):

                        (1)     Factor will have a superpriority administrative expense claim and
                                first priority, priming liens as to the Factor Priority Collateral,
                                which means all of each and every Factor Grantor's [Arandell
                                Corporation’s] right, title, and interest in and to the following types
                                of property of such Grantor, wherever located and whether now
                                owned by such Grantor or hereafter acquired:

                               (a) (i) all accounts arising after the Petition Date but prior to the Trigger
                                   Date and (ii) all accounts arising from and after the Trigger Date
                                   solely to the extent (x) Factor has advanced funds in respect of such
                                   account within 5 Business Days of the assignment of the applicable
                                   account by Arandell to Factor (with an advance rate of at least 80%
                                   and otherwise pursuant to the terms of the Factor Documents (as in
                                   effect on the date hereof)) and (y) such funds advanced by Factor
                                   described in subclause (x) are applied to reduce the ABL Debt by at
                                   least 80% of the gross amount of the account within 1 Business Day
                                   of such advance, in each case, excluding all Purchased Accounts and
                                   Specified ABL Accounts;

                               (b) (i) the Factor Lockbox Account and (ii) any cash and other funds or
                                   other property held in or on deposit in such Factor Lockbox Account
                                   to the extent constituting identifiable proceeds of any Factor Priority
                                   Collateral described in subclause (a);

                               (c) all claims under policies of casualty insurance and/or credit insurance
                                   and all proceeds of casualty insurance and/or credit insurance, in each
                                   case, payable by reason of loss or damage to any Factor Priority
                                   Collateral described in subclause (a), including, without limitation
                                   that certain credit insurance policy issued in favor of Arandell by
                                   Euler Hermes North America Insurance Co., policy number 5124233;

                               (d) the Reserve Account as defined in the Factor Purchase Agreement (as
                                   in effect on the date hereof); and

                               (e) all identifiable substitutions, replacements, accessions, products, or
                                   proceeds of any of the foregoing, in any form, including insurance
                                   proceeds and all claims against third parties for loss or damage to, or
                                   destruction of, or other involuntary conversion (including claims in


26900125.2

                                                            9
                       Case 20-11941-JTD        Doc 10     Filed 08/13/20      Page 10 of 55



                                  respect of condemnation) of any kind or nature of any or all of the
                                  foregoing.


                        (2)     As more fully stated in the Postpetition Intercreditor Agreement,
                                Factor will have liens in all other Postpetition Factor Collateral
                                (other than the Factor Priority Collateral), that are junior and
                                subordinate only to the following, and otherwise priming as to all
                                other claims, liens, and interests:

                                   (a) The liens of the ABL Lenders in the Postpetition Factor
                                       Collateral; and

                                   (b) The liens of CapX (as defined below) in the Postpetition
                                       Factor Collateral.

                12.     The DIP Facility and related Proposed Orders provide the ABL Lenders and

         Factor with a number of rights, which were required by the ABL Lenders and Factor as a

         condition to providing the DIP Facility. Given the existing liens on substantially all of the

         Debtors’ assets and the need for immediate liquidity, the intercreditor arrangements, and the

         willingness of the Factor to provide financing through its proposed Factoring Facility Documents

         (which is a condition precedent under the ABL Facility), the Debtors’ Prepetition Lenders were

         the most practical and reasonable source of additional ABL financing. The ABL Lenders and

         Factor have indicated that the DIP Facility (expressly including the Factoring Facility) set forth

         the only terms under which they would agree to provide the Debtors with ABL financing and the

         Factoring Facility.

                13.     The Debtors seek authorization to enter into the DIP Facility to enable them to

         continue operating while these Chapter 11 Cases are pending. Access to borrowings under the

         DIP Facility is critical to funding the Debtors’ immediate operational needs and these Chapter 11

         Cases so that the value of the Debtors’ assets can be preserved and maximized for the benefit of

         all stakeholders. If the Debtors are unable to gain access to the DIP Facility, the Debtors will not


26900125.2

                                                         10
                        Case 20-11941-JTD        Doc 10     Filed 08/13/20     Page 11 of 55




         have sufficient liquidity to operate as a going concern during the time required to effectuate a

         sale of the business under Bankruptcy Code § 363.

                                          JURISDICTION AND VENUE

                14.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b)(2), and, pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice

         and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

         Motion to the extent that it is later determined that the Court, absent consent of the parties,

         cannot enter final orders or judgments in connection herewith consistent with Article III of the

         United States Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                15.      The statutory and legal predicates for the relief requested herein are sections 105,

         361, 362, 363, 364, and 507(b) of title 11 of the Bankruptcy Code, Rules 2002, 4001, 6004, and

         9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule

         4001-2.

                                                  BACKGROUND

        A.      General Background

                16.      On the date hereof (the “Petition Date”), each of the Debtors filed voluntary

         petitions for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

         Cases”).     The Debtors are authorized to operate their businesses as debtors in possession

         pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No official committees have

         been appointed in the Chapter 11 Cases and no request has been made for the appointment of a

         trustee or an examiner. Additional factual background relating to the Debtors’ business, capital
26900125.2

                                                          11
                         Case 20-11941-JTD        Doc 10     Filed 08/13/20     Page 12 of 55




         structure and the commencement of these Chapter 11 Cases is set forth in detail in the First Day

         Declarations.

         B.     The Debtors’ Pre-Petition Funded Debt Structure

                17.      On March 22, 2018, the Debtors, Falls Express, and Logistics entered into the

         Credit Agreement. The Prepetition Facility permits revolving credit borrowings of up to $15

         million and a term loan that has a principal balance of not less than $11,334,758.18 as of the

         Petition Date. The Prepetition Facility is guaranteed by Holdings, Falls Express, and Logistics,

         and it is secured by a first-priority lien in the Collateral (as defined in the Credit Agreement,

         collectively, the “Prepetition Collateral”), subject to the below-defined CapX Intercreditor

         Agreement.

                18.      Contemporaneously with the entry into the Prepetition Facility, the Debtors

         entered into that certain Subordination and Intercreditor Agreement, dated March 22, 2018

         (“Mezzanine Intercreditor Agreement”), among the Prepetition Agent, Farragut Mezzanine

         Partners III, L.P. (“Farragut”), Spell Capital Mezzanine Partners SBIC, LP (“Spell”) and Accord

         CapX, LLC (“CapX”) (Farragut, Spell and CapX collectively, the “Junior Claimholders”). The

         Junior Claimholders provided various forms of debt and other secured obligations intended to be

         junior to the Prepetition Facility. The Mezzanine Intercreditor Agreement expresses the parties’

         agreement to those relative priorities, and further provides, in pertinent part, that in any

         bankruptcy proceeding the Junior Claimholders:

                         “will not object to or oppose any use of cash collateral consented to
                         by [the Prepetition Agent] . . . or any financing provided by any
                         [Prepetition Lender] to any [of the Debtors] . . . [defined therein as
                         “DIP Financing”] on such terms and conditions as [Prepetition
                         Agent] (or any financing provided by any other Person consented to
                         by [the Prepetition Agent, which in this case would include LSQ] . .
                         . , in [its] sole discretion, may decide.”


26900125.2

                                                           12
                         Case 20-11941-JTD              Doc 10       Filed 08/13/20         Page 13 of 55




         Mezzanine Intercreditor Agreement, section 2.2(d).9

                  19.      The Debtors believe that the DIP Facility proposed for approval herein is

         compliant with the Mezzanine Intercreditor Agreement and that no Junior Claimholder is entitled

         to adequate protection or other relief in relation to the approval of the DIP Facility.

                  20.      Also contemporaneously with the entry into the Prepetition Facility, the

         Prepetition Agent entered into a separate Intercreditor Agreement, dated March 22, 2018, with

         CapX (“CapX Intercreditor Agreement”).                    CapX provided Debtors with junior secured

         equipment lease financing (treated as pari passu with the other Junior Claimholders pursuant to

         the terms of the Mezzanine Intercreditor Agreement). The CapX Intercreditor Agreement gives

         it certain rights to priority over senior secured creditors on an intercreditor basis on certain

         specified equipment liens.




         9
           The full text of the applicable section 2.2(d) of the Mezzanine Intercreditor Agreement reads as follows: “Each
         Junior Claimholder agrees that it will not object to or oppose any use of cash collateral consented to by Working
         Capital Agent or Equipment Lessor or any financing provided by any Senior Secured Party to any Loan Party (or
         any financing provided by any other Person consented to by Working Capital Agent and/or Equipment Lessor)
         (collectively, "DIP Financing") on such terms and conditions as Working Capital Agent and Equipment Lessor, in
         their sole discretion, may decide. In connection therewith, any Loan Party may grant to any Senior Secured Parties
         or such other lender, as applicable, liens and security interests upon all of the property of such Loan Parties, which
         liens and security interests (i) may secure payment of all or any applicable portion of any Senior Debt (whether such
         Senior Debt arose prior to the commencement of any Proceeding or at any time thereafter) and all other financing
         provided by any Senior Secured Party or consented to by Working Capital Agent or Equipment Lessor during the
         Proceeding (so long as the liens securing the Working Capital Debt and the Equipment Lease Debt have been
         subordinated to, or are pari passu with, the liens securing such financing so consented to) such and (ii) shall be
         superior in priority to the liens and security interests, if any, in favor of any Junior Claimholder on the property of
         such Loan Party. If, in connection with any cash collateral use or DIP Financing, any liens and security interests on
         the Collateral held by a Senior Secured Party are subject to a surcharge or are subordinated to an administrative
         priority claim, a professional fee "carve out", or fees owed to the United States Trustee, then the liens on the
         Collateral of Junior Claimholder shall also be subordinated to such interest or claim and shall remain subordinated to
         the liens and security interests on the Collateral of Agent consistent with this Agreement. Each Junior Claimholder
         agrees that such Junior Claimholder will not, and will not permit, any of its affiliates to, directly or indirectly,
         provide, participate in or otherwise support, any financing in a Proceeding to any Loan Party without the prior
         written consent of Working Capital Agent and Equipment Lessor. Each Junior Claimholder further agrees that it
         shall not, without Working Capital Agent's and Equipment Lessor's prior written consent, propose any plan of
         reorganization, arrangement or proposal or file any motion, pleading or material in support of any motion or plan of
         reorganization, arrangement or proposal that would materially impair the rights of the Working Capital Secured
         Parties or Equipment Secured Parties, or is otherwise inconsistent with this Agreement.”
26900125.2

                                                                  13
                         Case 20-11941-JTD             Doc 10       Filed 08/13/20        Page 14 of 55




                 21.      Availability under the Prepetition Facility is capped by a borrowing base, which is

         calculated monthly based on percentages of the value of certain of the Debtors’ inventory and

         receivables and is subject to certain reserves and sub-limits. The Prepetition Facility matures on

         March 28, 2021. As of the Petition Date, the aggregate amount of all obligations outstanding

         under the Prepetition Facility is not less than $11,334,758.18, consisting of: (a) Revolving

         Advances outstanding under (and as defined in) the Prepetition Facility, plus interest (including

         default rate interest) accrued and accruing thereon at the rate in effect on the Petition Date, plus

         (b) the Term Loan, plus (c) accrued and accruing fees, plus (d) all accrued and accruing costs

         and expenses (including attorneys’ fees and legal expenses through July 31, 2020), plus (e) any

         other charges and liabilities accrued, accruing or chargeable, whether due or to become due,

         matured or contingent, under the Credit Agreement and the other Prepetition Loan Documents.

                 22.      On May 6, 2020, the Prepetition Agent issued that certain Notice of Default and

         Reservation of Rights (the “Notice of Default”) indicating that the Debtors were in default under

         the Prepetition Facility. At the same time, the Prepetition Agent continued its cash dominion

         structure whereby all cash held in the Debtors’ deposit and collections accounts with the

         Prepetition Agent are swept on a daily basis to pay down the Prepetition Obligations.10 Under

         this structure, the Debtors are required to re-borrow cash under the Prepetition Facility on an as-

         10
             The dominion and control is established by, inter alia, the following agreements: (a) that certain Agreement Re:
         Blocked Deposit Account dated as of March 22, 2018, by and among Arandell Kentucky, LLC, Prepetition Agent,
         CIBC Bank USA, Equipment Lease Lender, and Farragut Mezzanine Partners III, LP, (b) that certain Agreement
         Re: Blocked Deposit Account dated as of March 22, 2018, by and among Arandell Corporation, Prepetition Agent,
         Equipment Lease Lender, and Farragut Mezzanine Partners III, LP, (c) that certain Deposit Account Control
         Agreement dated as of March 28, 2014, by and among Arandell Corporation, Prepetition Agent, CapX Partners, and
         Spell Capital Mezzanine Partners SBIC, LP, and Fifth Third Bank, (d) that certain Agreement Re: Blocked Deposit
         Account dated as of March 28, 2014, by and among Arandell Corporation, CIBC Bank USA, Prepetition Agent, and
         Spell Capital Mezzanine Partners SBIC, LP, and (e) any other deposit account control agreement or similar
         agreement relating to the Prepetition Debt made by or in favor of Prepetition Agent or Prepetition Lenders from time
         to time, in each case, as amended, supplemented, or otherwise modified from time to time (collectively, the “Control
         Agreements”).



26900125.2

                                                                 14
                       Case 20-11941-JTD         Doc 10      Filed 08/13/20     Page 15 of 55




         needed basis to make disbursements. The Prepetition Lenders have applied the default rate of

         interest to the Prepetition Obligations as a result of the Notice of Default.

         C.     The Debtors Have a Critical Need for Funding Through the DIP Facility.

                23.     As further detailed in the First Day Declarations, the Debtors have a significant

         need to obtain DIP financing to continue their business operations while they pursue the sale of

         Arandell Corporation as a going concern in these Chapter 11 Cases.

                24.     Without access to a ready source of postpetition financing, the Debtors would be

         unable to pay for necessary operating expenses or business functions critical to the success of

         their sale efforts. If the Debtors are unable to pay the expenses necessary to continue their

         business operations during these Chapter 11 Cases, the value of the Debtors’ estates will be

         significantly diminished.

         D.     The DIP Facility is the Debtors’ Best, if not Only, Alternative to Obtain DIP
                Financing.

                25.     Based on the facts and circumstances of these Chapter 11 Cases and the Debtors’

         operational performance, after considering the limited alternatives available, it is evident to the

         Debtors that (i) they are unable to obtain DIP financing from sources other than the ABL

         Lenders and Factor on terms as or more favorable as those under the DIP Facility, and (ii) any

         credit extended by the ABL Lenders and Factor should be provided to the Debtors with certain

         protections provided under the Bankruptcy Code to postpetition lenders, including superpriority

         claims and liens on the Debtors’ assets (to the extent provided for in the ABL Loan Documents,

         the Factor Facility Agreements, and the Proposed Orders), provision of adequate protection to

         the Prepetition Lenders, and a roll-up of the Prepetition Obligations (the “Roll-Up”) through the

         application of postpetition collections and proceeds of the Factoring Facility and, upon entry of

         the Final Order, postpetition debt to repay all of the Prepetition Obligations under the Prepetition


26900125.2

                                                          15
                            Case 20-11941-JTD             Doc 10       Filed 08/13/20         Page 16 of 55




         Facility until paid in full and, thereafter, to repay all of the ABL Facility Obligations under the

         ABL Loan Documents. The Debtors’ internal analysis, combined with reference to historical

         practice, culminated with the ABL Lenders agreeing to provide the Debtors with superpriority

         secured DIP financing under the DIP Facility, subject to the terms and conditions set forth in the

         ABL Loan Documents and the Factoring Facility Documents.

                    26.      The DIP Facility represents the best financing option available to the Debtors and

         is extended in good faith because, among other things, (a) it serves to provide the Debtors with

         liquidity necessary to continue the operation of their business during their Chapter 11 Cases, (b)

         the proposed liens will not prejudice any other creditors of the Debtors, and (c) the DIP Facility

         is a reasonable and fair financing on market terms.

         E.         Use of the DIP Facility

                    27.      Proceeds of the DIP Facility will be used for the payment of certain expenditures,

         in accordance with the terms of the Budget,11 the ABL Loan Documents, the Factoring Facility

         Documents and the Proposed Orders, including: (a) repayment in full of all of the Prepetition

         Obligations; (b) payment of fees, costs and expenses required to be paid pursuant to the ABL

         Facility; (c) general operating and working capital needs in accordance with the Budget; (d)

         funding the Carve-Out (defined below) in accordance with the Budget; (e) paying for allowed

         professional and statutory fees allocated to the Debtors during these Chapter 11 Cases in

         accordance with the Budget; and (f) paying certain prepetition obligations authorized by order(s)

         of the Bankruptcy Court in accordance with the Budget.

                                                       RELIEF REQUESTED

                    28.      By this Motion, the Debtors request entry of the Proposed Orders, which provide

         the Debtors with the following relief, among other things:
         11
              The Budget, as referenced herein, is attached as Exhibit B to the Interim Order attached hereto.
26900125.2

                                                                     16
             Case 20-11941-JTD      Doc 10     Filed 08/13/20     Page 17 of 55




             a.    authorization and approval for the Debtors to obtain postpetition loans,
                   advances and other financial accommodations (“Postpetition Financing”),
                   on an interim basis, for a period through and including the date of a final
                   hearing on the Motion from the Postpetition Agent and the Postpetition
                   Lenders under the ABL Facility in an aggregate amount up to $7.5 million
                   on a revolving basis in accordance with the Interim Order, secured by
                   first-priority perfected security interests in and liens on, senior and above
                   all other liens, all of the DIP Collateral (as defined below) pursuant to
                   sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code and as
                   set forth below, subject to the Postpetition Intercreditor Agreement;

             b.    authorization for Debtors to borrow, upon entry of the Interim Order, up to
                   an aggregate principal amount not to exceed $7.5 million to be used in part
                   for working capital, capital expenditures, other general corporate purposes
                   in accordance with the ABL Loan Documents, the Budget, and the Interim
                   Order, and to apply all collateral proceeds to the indefeasible payment and
                   satisfaction of all of the Prepetition Obligations, which shall indefeasibly
                   satisfy all of the outstanding obligations under the Prepetition Loan
                   Documents (including the Credit Agreement and all related security
                   agreements, pledge agreements, notes, mortgages, guarantees, control
                   agreements, collateral access agreements, subordination agreements, and
                   related agreements and documents);

             c.    authorization and approval for Debtors to enter into the Factoring Facility
                   Documents, to sell postpetition accounts receivable to the Factor, and to
                   authorize the Factor to direct the proceeds of the Purchase Price of
                   Eligible Accounts under Factoring Facility to the Postpetition Agent in
                   accordance with the terms of the Factoring Facility Documents, the
                   Interim Order, and the Postpetition Intercreditor Agreement;

             d.    granting to the Postpetition Agent and Postpetition Lenders super-priority
                   administrative expense status for all existing and future obligations and
                   liabilities of every kind or nature (including, without limitation, principal,
                   interest, bank products, and indemnity obligations) under or in connection
                   with the ABL Facility, whether due or to become due, absolute or
                   contingent (collectively, the “Postpetition Obligations”), pursuant to
                   section 364(c)(1), and postpetition liens pursuant to sections 364(c)(2),
                   364(c)(3) and 364(d) of the Bankruptcy Code in accordance with the terms
                   of the Interim Order and the ABL Loan Documents, subject to the terms of
                   the Postpetition Intercreditor Agreement;

             e.    granting the Factor super-priority administrative expense status and a first
                   priority lien on the Factor Priority Collateral (as defined above), and a
                   third priority lien on all other Collateral, subject to the terms of the
                   Postpetition Intercreditor Agreement;


26900125.2

                                             17
                         Case 20-11941-JTD              Doc 10     Filed 08/13/20       Page 18 of 55




                           f.      authorization for the Debtors’ use of “cash collateral” (“Cash Collateral”),
                                   which term shall include, without limitation, all cash and cash equivalents
                                   of the Debtors, whenever or wherever acquired, and the proceeds of all
                                   collateral pledged to the Prepetition Lenders, as contemplated by section
                                   363 of the Bankruptcy Code, in accordance with the terms set forth in the
                                   ABL Loan Documents, the Budget, and the Interim Order;

                           g.      granting adequate protection to the Prepetition Agent and the Prepetition
                                   Lenders in accordance with the terms set forth in the Interim Order, to the
                                   extent of the aggregate diminution in value of their interests in the
                                   Prepetition Collateral;

                           h.      modification of the automatic stay and waiving the fourteen (14) day stay
                                   provisions of Bankruptcy Rules 4001(a)(3) and 6004(h); and

                           i.      setting a final hearing on the Motion for entry of an order authorizing the
                                   DIP Facility and use of Cash Collateral on a final basis.

                                     Concise Statement of DIP Facility Pursuant to
                                     Bankruptcy Rule 4001 and Local Rule 4001-2

                  29.      Pursuant to Bankruptcy Rule 4001(c) and Local Rule 4001-2(a), the essential

         terms of the DIP Facility are as follows:


                                              MATERIAL TERMS OF DIP FACILITY12


                                                              ABL Facility

         Borrower                Arandell Corporation

                                 ABL Loan Agreement, Preamble

         Guarantors              Holdings, Arandell Kentucky, Falls Express, and Logistics

                                 ABL Loan Agreement, Preamble

         Postpetition Lenders     CIBC Bank USA, as Postpetition Agent, and the Postpetition Lenders from time to time party
                                  to the ABL Loan Agreement

                                  ABL Loan Agreement, Preamble




         12
              This concise statement is qualified in its entirety by reference to the applicable provisions of the ABL Loan
              Agreement or the Proposed Orders, as applicable. To the extent there exists any inconsistency between this
              concise statement and the provisions of the ABL Loan Agreement or the Proposed Orders, the provisions of the
              ABL Loan Agreement or the Proposed Orders shall control.

26900125.2

                                                                 18
                        Case 20-11941-JTD            Doc 10        Filed 08/13/20         Page 19 of 55



         Limitation on         All monies and other property obtained by Borrowers from Administrative Agent and Lenders
         the Use of Proceeds   pursuant to this Agreement shall be used solely for (i) to the extent set forth in the Budget, to
                               pay the fees, costs, and expenses incurred in connection with this Agreement, the other Loan
                               Documents, the commencement of the Bankruptcy Cases and the transactions contemplated
                               hereby when such expenses are due and payable, (ii) to the extent not otherwise prohibited by
                               the Loan Documents or the Financing Order, to fund working capital needs and general
                               corporate purposes of Borrowers, at such times and in such amounts as set forth in the Budget,
                               (iii) to provide cash "adequate protection" (as set forth in Section 361 of the Bankruptcy Code
                               and the relevant sections of other applicable Insolvency Laws) in favor of the Existing Agent
                               and the Existing Lenders and (iv) to repay upon the entry of the Final Financing Order, in full,
                               the Existing Secured Obligations, including outstanding principal, accrued interest, and accrued
                               fees and expenses owing under or in connection with the Existing Loan Agreement and other
                               Existing Loan Documents; provided, that no part of the proceeds of any Loan or Letter of
                               Credit will be used, directly or indirectly, (u) in connection with the investigation (including
                               discovery proceedings), initiation or prosecution of any claims, causes of action, adversary
                               proceedings or other litigation against the Existing Agent, Existing Lenders, Agent or Lenders,
                               or in connection with the Obligations or Existing Secured Obligations, except for an amount up
                               to the limit set forth in the Financing Order for such purpose, for investigation costs of any
                               official statutory committee appointed pursuant to Bankruptcy Code § 1102, (v) toward
                               repayment of the Equipment Lease Obligations (except to the extent of such payments as are
                               expressly agreed by the Administrative Agent and the Loan Parties in the Budget), the
                               Subordinated Debt or the "Trend Seller Note" (as such term is defined in the Existing Credit
                               Agreement) (including, in each case, any "adequate protection" payments with respect thereto).

                               ABL Loan Agreement, Section 12.7

         Budget                “Budget” shall mean the thirteen (13) week consolidated weekly operating budget of the
                               Debtors setting forth the Projected Information for the periods described therein prepared by the
                               Borrowers' management, in consultation with the Consultant, a copy of the initial one of which
                               is attached as Exhibit C, as amended, modified or supplemented from time to time with
                               Administrative Agent's written consent; such thirteen (13) week Budget to be updated (in
                               substantially the same format as the prior thirteen (13) week Budget) every week by Debtors, in
                               consultation with the Consultant, submitted to Administrative Agent and, upon acceptance in
                               writing by Administrative Agent in its sole discretion, the prior approved Budget, as updated,
                               shall constitute the then approved Budget.

                               ABL Loan Agreement, Section 1.1

         Variance Testing      Measured, on a cumulative basis, as of the last day of (a) the first full three weeks after the Filing
                               Date, (i) post-petition disbursements may not exceed 115% of disbursements included in the
                               Budget during the applicable Budget period, (ii) post-petition receipts may not be less than 85%
                               of receipts included in the Budget during the applicable Budget period, subject to the Receipt
                               Variance Cure Right (defined below) and (iii) post-petition sales may not be less than 85% of
                               sales included in the Budget during the applicable Budget period, subject to the Receipt Variance
                               Cure Right (as defined below); and (b) the fourth full week after the Filing Date and the last day
                               of each week thereafter on a trailing four-week basis, (i) post-petition disbursements may not
                               exceed 110% of disbursements included in the Budget during the applicable Budget period,
                               (ii) post-petition receipts may not be less than 90% of receipts included in the Budget during the
                               applicable Budget period, subject to the Receipt Variance Cure Right, and (iii) post-petition sales
                               may not be less than 90% of sales included in the Budget during the applicable Budget period,
                               subject to the Sales Variance Cure Right.

                               “Receipt Variance Cure Right” means that a breach of Section 14.1(b)(ii) will not result in an
                               Event of Default if, as of the applicable measuring date, post-petition receipts are less than 90%
                               of receipts included in the Budget during the applicable measurement period, provided that in

26900125.2

                                                                19
                         Case 20-11941-JTD          Doc 10        Filed 08/13/20         Page 20 of 55



                              each case, (i) such actual post-petition receipts are not less than 80% of receipts included in the
                              Budget for such measurement period, and (ii) both (A) actual post-petition receipts as measured
                              on the next measuring date are not less than 85% of receipts included in the Budget for such
                              measurement period and (B) actual post-petition receipts as measured on the next measuring date
                              after that (i.e., after that described in (A)) are not less than 90% of receipts included in the
                              Budget for such measurement period.

                              “Sales Variance Cure Right” means that a breach of Section 14.1(b)(iii) will not result in an
                              Event of Default if, as of the applicable measuring date, post-petition sales are less than 90% of
                              sales included in the Budget during the applicable measurement period, provided that in each
                              case, (i) such actual post-petition sales are not less than 75% of sales included in the Budget for
                              such measurement period, (ii) the fact that such actual post-petition sales are less than 90% of
                              sales included in the Budget during such measurement period is not due, in whole or in part, to
                              sale cancellations by purchasers, and (iii) both (A) actual post-petition sales as measured on the
                              next measuring date are not less than 82% of sales included in the Budget for such
                              measurement period and (B) actual post-petition sales as measured on the next measuring date
                              after that (i.e., after that described in (A)) are not less than 90% of sales included in the Budget
                              for such measurement period.

                              ABL Loan Agreement, Section 14.1

         Maturity Date        “Maturity Date” shall mean the earliest of (a) November 16, 2020, (b) the consummation of a
                              sale of all or substantially all of the assets of Arandell Corp., including in connection with any
                              Sale (as defined below), (c) the effective date of a Proposed Plan and (d) the date on which the
                              "Term" (or any "Renewal Term") expires under and as each such term is defined in the Factoring
                              Agreement.

                              ABL Loan Agreement, Section 1.1




26900125.2

                                                               20
                          Case 20-11941-JTD              Doc 10       Filed 08/13/20          Page 21 of 55



         Interest Rate and Fees       Interest Rate Options:                   Borrower may elect that the Obligations bear interest
                                                                               at a rate per annum equal to: (i) with respect to the
                                                                               Revolving Loans, the "Base Rate" (as defined in the
                                                                               Existing Credit Agreement with such modifications as
                                                                               Agent deems usual and customary for Agent's
                                                                               financings of this type) plus 3.75%, and (ii) with
                                                                               respect to the Term Loan, the Base Rate plus 4.25%.
                                                                               (ABL Loan Agreement, Section 4.1)

                                      Interest Payment Dates:                  The first business day of each calendar month. (ABL
                                                                               Loan Agreement, Section 4.1)

                                      Default Rate:                            Upon the occurrence and during the continuation of
                                                                               any event of default, at the election of Agent or the
                                                                               Required Lenders, all amounts under the ABL Facility
                                                                               would bear interest at 2.0% above the interest rate
                                                                               otherwise applicable thereto. (ABL Loan Agreement,
                                                                               Section 4.1)

                                      Rate and Fee Basis:                      All per annum rates shall be calculated on the basis of
                                                                               a year of 360 days and the actual number of days
                                                                               elapsed (ABL Loan Agreement, Section 4.1)

                                      Closing Fee:                             Agent has agreed not to charge a closing fee.

                                      Unused Revolver Fee:                     A fee in an amount equal to 0.50% per annum times
                                                                               the unused portion of the Revolver would be due and
                                                                               payable monthly in arrears on the first business day of
                                                                               each month. (ABL Loan Agreement, Section 4.3.1)

                                      Servicing Fee:                           The fee payable to Existing Agent under the
                                                                               Prepetition Facility plus an additional fee to be set
                                                                               forth in a separate fee letter.

                                      Appraisals and Examinations:             Agent will be entitled to conduct appraisals and field
                                                                               examinations upon Agent's request from time to time,
                                                                               and Borrower will promptly reimburse Agent for all
                                                                               fees, costs, and expenses relating to same. (ABL Loan
                                                                               Agreement, Section 12.4)

         DIP Collateral           As security for the payment of all Loans now or in the future made by Administrative Agent and
                                  Lenders to Borrowers hereunder and for the payment, performance or other satisfaction of all
                                  other Obligations owing to Administrative Agent, Collateral Agent, Lenders and, to the extent
                                  constituting Obligations hereunder, any Affiliate of any Lender, each Loan Party hereby assigns
                                  to Collateral Agent, for the benefit of itself, the Lenders, their applicable Affiliates, and grants to
                                  Collateral Agent, for the benefit of itself, the Lenders, their applicable Affiliates, and each
                                  Original Loan Party reaffirms its assignment and grant to Collateral Agent, for the benefit of
                                  itself, the Lenders and the applicable Affiliates under the Original Loan Agreement of, a
                                  continuing security interest in the following property of such Loan Party, whether now or
                                  hereafter owned, existing, acquired or arising and wherever now or hereafter located: (a) all
                                  Accounts (whether or not Eligible Accounts) and all Goods whose sale, lease or other disposition
                                  by such Loan Party has given rise to Accounts and have been returned to, or repossessed or
                                  stopped in transit by, such Loan Party; (b) all Chattel Paper, Instruments, Documents and
                                  General Intangibles (including, without limitation, all patents, patent applications, trademarks,
                                  trademark applications, trade names, trade secrets, goodwill, copyrights, copyright applications,

26900125.2

                                                                   21
                        Case 20-11941-JTD           Doc 10        Filed 08/13/20         Page 22 of 55



                              registrations, licenses, software, franchises, customer lists, tax refund claims, claims against
                              carriers and shippers, guarantee claims, contract rights, payment intangibles, security interests,
                              security deposits and rights to indemnification); (c) all Inventory (whether or not Eligible
                              Inventory); (d) all Goods (other than Inventory), including, without limitation, Equipment,
                              vehicles and Fixtures; (e) all Investment Property; (f) all Deposit Accounts, bank accounts,
                              deposits and cash; (g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit
                              D hereto (i) all Supporting Obligations; (j) all claims, rights, interests, assets and properties
                              recovered by or on behalf of each Loan Party or any trustee of such Loan Party (whether in the
                              Bankruptcy Cases or any subsequent case to which the Bankruptcy Cases are converted),
                              including any proceeds recovered as a result of causes of action under sections 542, 544, 545,
                              547, 548, 549, 550, 551, 553(b) or 724(b) of the Bankruptcy Code, or any other avoidance
                              actions under the Bankruptcy Code; (k) and any other property of such Loan Party now or
                              hereafter in the possession, custody or control of Administrative Agent, Collateral Agent, any
                              Lender, or any agent or any parent, affiliate or subsidiary of Administrative Agent, Collateral
                              Agent, any Lender, or any participant with Administrative Agent, Collateral Agent or any Lender
                              in the Loans, for any purpose (whether for safekeeping, deposit, collection, custody, pledge,
                              transmission or otherwise) and (l) all additions and accessions to, substitutions for, and
                              replacements, products and Proceeds of the foregoing property (including, for avoidance of
                              doubt, the Collateral set forth in clause (j) above), whether coming into existence before the
                              Filing Date or thereafter, including, without limitation, proceeds of all insurance policies insuring
                              the foregoing property, and all of such Loan Party's books and records relating to any of the
                              foregoing and to such Loan Party's business.

                              ABL Loan Agreement, Section 5.1

                              Postpetition Collateral. All of the real property and personal property of the Debtors of any
                              description whatsoever, wherever located, and whenever arising or acquired, including, without
                              limitation, any and all accounts, books, cash (including, without limitation, all Cash Collateral,
                              cash deposits, and all cash proceeds held in escrow), cash equivalents, chattel paper, commercial
                              tort claims, deposits, deposit accounts, documents, equipment, fixtures, goods, general
                              intangibles (including, without limitation, effective upon entry of the Final Order, all claims and
                              causes of action under chapter 5 of the Code, including, without limitation, Code §§ 542, 544,
                              545, 547, 548, 549, 550, 551, and 553, and all proceeds thereof), instruments, intellectual
                              property, intellectual property licenses, inventory, investment property, leasehold interests,
                              negotiable collateral, supporting obligations and all other "Collateral" (as that term is defined in
                              the Postpetition Loan Agreement), and all proceeds, rents, issues, profits, and products, whether
                              tangible or intangible, of any and all of the foregoing, including, without limitation, any and all
                              proceeds of insurance covering any of the foregoing, together with all books and records,
                              customer lists, credit files, computer files, programs, printouts, and other computer materials and
                              records related thereto.

                              Interim Order, Exhibit A

         DIP Superpriority    The Postpetition Debt is hereby granted superpriority administrative expense status under Code
         Administrative       § 364(c)(1), with priority over all costs and expenses of administration of the Cases that are
         Expense Claim;       incurred under any provision of the Code. In addition, Postpetition Agent is hereby granted the
         Postpetition Liens   Postpetition Liens, for the benefit of itself, the Postpetition Lenders, and the other Postpetition
                              Secured Parties, to secure the Postpetition Debt. The Postpetition Liens: (1) are in addition to
                              the Prepetition Liens; (2) under Code §§ 364(c)(2), 364(c)(3), and 364(d), are Priority Liens
                              (subject only to Permitted Priority Liens) without any further action by Debtors or Postpetition
                              Agent, and without the execution, delivery, filing, or recordation of any financing statements,
                              security agreements, control agreements, title notations, mortgages, or other documents or
                              instruments; (3) will not be subject to any security interest or lien that is avoided and preserved
                              under Code § 551; (4) will remain in full force and effect notwithstanding any subsequent
                              conversion or dismissal of any Case; (5) will not be subject to Code § 510(c); and (6) upon
                              entry of the Final Order, will not be subject to any landlord's lien, banker's lien, bailee's rights,
26900125.2

                                                               22
                       Case 20-11941-JTD              Doc 10        Filed 08/13/20           Page 23 of 55



                               carrier's lien, right of distraint or levy, security interest, right of setoff, or any other lien, right,
                               or interest that any bailee, warehousemen, bank, processor, shipper, carrier, or landlord may
                               have in any or all of the Aggregate Collateral except as provided in this Interim Order. Without
                               limiting the foregoing, Debtors must deliver to Postpetition Agent any such financing
                               statements, security agreements, control agreements, mortgages, title notations, and other
                               documents and instruments as Postpetition Agent may request from time to time in its
                               discretion. Further, Prepetition Agent will serve as agent for Postpetition Agent for purposes of
                               perfecting Postpetition Agent's security interest in any Postpetition Collateral that may require
                               perfection by possession, control, or title notation, including, without limitation, under the
                               Control Agreements. In addition, all Prepetition Third Party Documents will be deemed to be
                               for the benefit of Postpetition Agent and the Postpetition Secured Parties without any further
                               order of Court or action by any Person. Without limiting the foregoing, Postpetition Agent, for
                               itself and the Postpetition Secured Parties, has, and will be deemed to have, a perfected
                               Postpetition Lien on all existing deposit accounts of each Debtor and any new deposit account
                               that any Debtor may establish on or after the date hereof, with the exception of the Postpetition
                               Factor Lockbox, without any further action by Debtors or Postpetition Agent.

                               Interim Order, Paragraph 3(e)

         Adequate Protection   Prepetition Agent and Prepetition Secured Parties have consented to the terms of this Interim
                               Order and are entitled to adequate protection as set forth herein and to the extent required under
                               Code §§ 361, 362, 363, 364 and 507(b) (or any such provision, as applicable) for any decrease
                               in the value of such interests in the Prepetition Collateral from and after the Filing Date on
                               account of the stay, use, sale, lease, license, grant, or other disposition of any Prepetition
                               Collateral.

                               Principal Payments to Prepetition Lenders (Prepetition Term Loan Obligations). Debtors will
                               timely make all principal payments in respect of the Prepetition Term Loan Obligations as
                               provided for in, and in accordance with, Section 2.5 of the Credit Agreement commencing on
                               the first scheduled payment date occurring after the Filing Date, whether or not included in the
                               Budget.

                               Interest Payments to Prepetition Lenders. Debtors will timely make monthly payments of
                               interest to the Prepetition Lenders at the default rate as provided for in, and in accordance with,
                               Section 4.1(c) of the Credit Agreement commencing on the first scheduled payment date
                               occurring after the Filing Date, whether or not included in the Budget.

                               Priority of Prepetition Liens; Allowance of Prepetition Agent's and the Prepetition Secured
                               Parties' Claim. Subject to the terms of Paragraph 10 of this Interim Order: (1) the Prepetition
                               Liens constitute Priority Liens, subject only to Permitted Priority Liens and Postpetition Liens;
                               (2) the Prepetition Debt constitutes the legal, valid, and binding obligation of each Debtor,
                               enforceable in accordance with the terms of the Prepetition Documents; (3) no offsets, defenses,
                               or counterclaims to the Prepetition Debt exist, and no portion of the Prepetition Debt is subject
                               to avoidance, recharacterization or subordination pursuant to the Code or applicable non-
                               bankruptcy law; and (4) Prepetition Agent's and Prepetition Secured Parties' claim with respect
                               to the Prepetition Debt is for all purposes an allowed claim within the meaning of Code § 506 in
                               an amount not less than $11,334,758.18, exclusive of accrued and accruing Allowable 506(b)
                               Amounts.

                               Replacement Liens. Subject to the terms of Paragraph 10 of this Interim Order, Prepetition
                               Agent is hereby granted the Replacement Liens, for the benefit of itself and the Prepetition
                               Secured Parties, as security for the complete payment and performance of the Prepetition Debt.
                               The Replacement Liens: (1) are in addition to the Prepetition Liens; (2) are properly perfected,
                               valid, and enforceable liens without any other or further action by Debtors or Prepetition Agent,
                               and without the execution, filing, or recordation of any financing statement, security agreement,

26900125.2

                                                                  23
                       Case 20-11941-JTD          Doc 10       Filed 08/13/20         Page 24 of 55



                            control agreement, mortgage, title notation, or any other agreement, document, or instrument;
                            and (3) will remain in full force and effect notwithstanding any subsequent conversion or
                            dismissal of any Case. Without limiting the foregoing, Debtors are authorized to, and must,
                            execute and deliver to Prepetition Agent any such financing statements, security agreements,
                            control agreements, mortgages, title notations and other documents and instruments as
                            Prepetition Agent may request from time to time in its discretion in respect of the Replacement
                            Liens.

                            Allowed Code § 507(b) Claim. If and to the extent the adequate protection of the interests of
                            Prepetition Agent and the other Prepetition Secured Parties in the Prepetition Collateral granted
                            pursuant to this Interim Order proves insufficient, Prepetition Agent and the other Prepetition
                            Secured Parties will have an allowed claim under Code § 507(b), subject to the Carveout, in the
                            amount of any such insufficiency, with priority over (1) any and all costs and expenses of
                            administration of the Cases (other than the claims of Postpetition Agent, Postpetition Lenders,
                            and the other Postpetition Secured Parties under Code § 364) that are incurred under any
                            provision of the Code and (2) the claims of any other party in interest under Code § 507(b).

                            Cash Consideration. As further adequate protection of the interests of Prepetition Agent and the
                            other Prepetition Secured Parties in the Prepetition Collateral, any sale or other disposition of
                            all or any portion of the Aggregate Collateral outside of the ordinary course of Debtors'
                            businesses must be for cash consideration until the Aggregate Debt has been Paid in Full
                            pursuant to the Prepetition Documents and the Postpetition Documents.

                            Interim Order, Paragraph 5(a) – (f)

         Modification of    Effect of Termination Date. Unless extended by this Court upon the written agreement of
         Automatic Stay     Postpetition Agent, upon the Termination Date without further notice or order of Court: (1)
                            Debtors' authorization to use Cash Collateral and to incur Postpetition Debt hereunder will
                            automatically terminate; and (2) at Postpetition Agent's election (i) the Postpetition Debt will be
                            immediately due and payable in full in cash, (ii) Debtors will be prohibited from using any Cash
                            Collateral for any purpose other than for application to the Aggregate Debt in accordance with
                            Paragraph 2(d) of this Interim Order, and (iii) Agents will be entitled to setoff any and all Cash
                            Collateral in the possession or control of any Agent or any Lender and apply such Cash
                            Collateral to the Aggregate Debt in accordance with Paragraph 2(d) of this Interim Order.

                            Rights and Remedies. On the fifth (5th) business day after the Termination Date, at Postpetition
                            Agent's election without notice or further order of this Court: (1) Agents will have automatic
                            and immediate relief from the automatic stay with respect to the Aggregate Collateral (without
                            regard to the passage of time provided for in Fed. R. Bankr. P. 4001(a)(3)), and will be entitled
                            to exercise all rights and remedies available to them under the Prepetition Documents, the
                            Postpetition Documents, and applicable non-bankruptcy law; and (2) Debtors must surrender
                            the Aggregate Collateral promptly upon written demand by any Agent and will not interfere in
                            any manner with Agents and Lenders in the exercise of their rights and remedies under the
                            Prepetition Documents, the Postpetition Documents, and applicable non-bankruptcy law,
                            including, without limitation, by filing a motion to retain one or more agents to sell, lease, or
                            otherwise dispose of the Aggregate Collateral (or by one or more Debtors acting as such agents
                            themselves) upon the request of, and subject to terms and conditions acceptable to, the Agents.
                            Notwithstanding the foregoing, during the five (5) business day period following the
                            Termination Date, Debtors, any Committee, and the United States Trustee may seek an order of
                            this Court determining that an Event of Default alleged to have given rise to the Termination
                            Date did not occur; provided, however, that during such five (5) business day period,
                            Postpetition Lenders will have no obligation whatsoever to advance any Postpetition Debt to
                            Debtors.

                            Access to Aggregate Collateral. Upon the entry of the Final Order, notwithstanding anything to

26900125.2

                                                             24
                       Case 20-11941-JTD          Doc 10       Filed 08/13/20         Page 25 of 55



                            the contrary herein or in any Prepetition Third Party Document or Postpetition Document, upon
                            written notice to the landlord of any of the Debtors' leased premises that an Event of Default has
                            occurred and is continuing, Agents may elect to (but will not be obligated to) enter upon any
                            such leased premises for the purpose of exercising any right or remedy with respect to the
                            Aggregate Collateral located thereon and will be entitled to such Debtor's rights and privileges
                            under such lease without any interference from such landlord; provided, however, that such
                            Agent shall pay to such landlord rent first accruing after the date on which such Agent
                            commences occupancy of the leased premises, calculated on a per diem basis at the non-default
                            rate of rent, solely for the period during which Agent actually occupies such leased premises.

                            Interim Order, Paragraphs 6(a) – (c)

                            Modification of Stay. The automatic stay of Code § 362 is hereby modified with respect to
                            Agents and Lenders and Factor to the extent necessary to effectuate the provisions of this
                            Interim Order, including, without limitation, after the Termination Date to permit Agents and
                            Lenders and Factor to exercise their respective rights contemplated by Paragraph 6 above.

                            Interim Order, Paragraph 21

         Indemnification    IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT
                            AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER,
                            EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
                            ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS,
                            DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF ADMINISTRATIVE
                            AGENT AND EACH LENDER (EACH A "LENDER PARTY") FREE AND HARMLESS
                            FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
                            LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS
                            (COLLECTIVELY, THE "INDEMNIFIED LIABILITIES"), INCURRED BY LENDER
                            PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING
                            TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES,
                            PURCHASE OF ASSETS (INCLUDING THE RELATED TRANSACTIONS) OR OTHER
                            SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE
                            OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
                            LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
                            TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
                            MATERIAL AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C)
                            ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
                            CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR
                            THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR
                            REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
                            RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY
                            DISPOSED OF HAZARDOUS MATERIALS OR (E) THE EXECUTION, DELIVERY,
                            PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN
                            DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
                            LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY'S
                            GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
                            NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF
                            AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
                            UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY HEREBY AGREES TO
                            MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF
                            EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
                            APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 19.4
                            SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES,
                            EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
                            UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF

26900125.2

                                                            25
                         Case 20-11941-JTD          Doc 10       Filed 08/13/20         Page 26 of 55



                              THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

                              ABL Loan Agreement, Section 19.4

                              Indemnification. Debtors will indemnify and hold harmless Prepetition Agent and Prepetition
                              Lenders, and Postpetition Agent and Postpetition Lenders, and Factor, in accordance with the
                              terms of the Prepetition Documents and the Postpetition Documents and the DIP Factoring
                              Documents, respectively.

                              Interim Order, Paragraph 17

         Prepetition          Subordination Agreements. Collectively, (a) the CapX Intercreditor Agreement, (b) the
         Intercreditor        Mezzanine Intercreditor Agreement, (c) the Seller Subordination Agreement, and (d) any other
         Agreements           subordination agreement, intercreditor agreement, or similar agreement relating to the
                              Prepetition Debt made by or in favor of Prepetition Agent or any Prepetition Lender from time
                              to time, in each case, as amended, supplemented or otherwise modified from time to time.

                              Interim Order, Exhibit A

                              Nothing in this Interim Order will modify any of the terms or provisions of the Mezzanine
                              Intercreditor Agreement, the CapX Intercreditor Agreement, or the Seller Subordination
                              Agreement.

                              Interim Order, Paragraph F

                              Force and Effect of Prepetition Documents; Subordination Agreements. Except as modified
                              herein, and subject to the other provisions of this Interim Order (including Paragraph 10 hereof)
                              and the Code, the Prepetition Documents and the Prepetition Third Party Documents will
                              remain in full force and effect with respect to the Prepetition Debt. To the extent that there
                              exists any conflict among the terms of the Motion, the Prepetition Documents, the Prepetition
                              Third Party Documents, and this Interim Order, this Interim Order governs and controls.
                              Without limiting the foregoing, the Mezzanine Intercreditor Agreement, the CapX Intercreditor
                              Agreement, and each other Subordination Agreement (a) is and will remain valid and binding
                              on each of the parties thereto notwithstanding the entry of this Interim Order, (b) constitutes a
                              "subordination agreement" within the meaning of Code § 510, and (c) is fully enforceable in
                              accordance with its terms and provisions. The consent by any Agent or Lender to entry of this
                              Interim Order will not prejudice any rights of any Agent or Lender under the Seller
                              Subordination Agreement, the Mezzanine Intercreditor Agreement, the CapX Intercreditor
                              Agreement, or any other Subordination Agreement.

                              Interim Order, Paragraph 20

         Postpetition         Postpetition Agent (on behalf of Postpetition Lenders), Prepetition Agent (on behalf of
         Intercreditor        Prepetition Lenders), and Factor will enter into an intercreditor agreement (the "Postpetition
         Agreement            Intercreditor Agreement"), acknowledged by Loan Parties, which will set forth certain priorities
                              in the Collateral as between the Postpetition Agent, the Prepetition Agent and the Factor, among
                              other provisions. The Factor will have a first priority lien on all of the accounts receivable
                              arising out of inventory sold after the Filing Date until the occurrence of a Trigger Date (as
                              defined below) and all post-Trigger Date accounts to the extent Factor advances at least 80% of
                              the gross invoice value less discounts which amounts are used to reduce the ABL Facility by an
                              amount equal to at least 80% of the gross invoice value less discounts, and a third priority lien
                              on all other Collateral; provided, however, that (i) from and after the date on which Postpetition
                              Agent or the Factor receives written notice from the other of the occurrence and continuance of
                              any Event of Default under the ABL Facility or the Factoring Facility, respectively, and, as a
                              result thereof, of the election of Agent or the Factor to declare a "Trigger Event" under the

26900125.2

                                                              26
             Case 20-11941-JTD          Doc 10      Filed 08/13/20         Page 27 of 55



                  Postpetition Intercreditor Agreement (such notice, a "Trigger Notice"; and the date on which the
                  Agent or the Factor first receives such notice, "Trigger Date"), all payments received in respect
                  of any Specified Customer Account owing by a Specified Customer with respect to which shall
                  be applied as follows: (1) first, to the repayment of the Factor Priority Debt in an aggregate
                  amount not to exceed the Specified Factor Balance in respect of all outstanding Specified
                  Customer Accounts constituting Factor Priority Collateral (if any) and (2) second, to the
                  payment of the ABL Debt and CapX Debt in accordance with the ABL Documents and the
                  CapX Intercreditor Agreement until the Payment in Full of ABL Debt and the payment in full in
                  cash of all CapX Debt.

                  In addition to, and without limiting, the foregoing, Agent will have a continuing right (but not
                  an obligation) to purchase, directly from the Factor, any unpaid accounts receivable owing by
                  such customer that may have been factored by the Factor, in each case, for a cash purchase
                  price equal to 100% of the face amount of the unpaid portion of all such account(s) receivable
                  of such customer as of the purchase date, in each case, after accounting for any discount or
                  modification, if any, that the Factor may have made with such customer on or prior to such
                  purchase date (in each case, subject to the receipt of an Agent Consent, as defined below).

                  With respect to any Specified Customers for whom the Factor has elected to not factor accounts
                  receivable generated after a Trigger Notice, the Factor agrees that it may not discount,
                  compromise, settle, or otherwise modify the payment terms relating to any accounts receivable
                  that the Factor has factored with such Specified Customers, in an amount greater than 5% of the
                  balance due on such account(s) receivable without the prior written consent of Agent (each, an
                  "Agent Consent").




26900125.2

                                                  27
                         Case 20-11941-JTD         Doc 10       Filed 08/13/20         Page 28 of 55



         Borrowing Limits     Advances. Subject to the terms and conditions of this Agreement and the other Loan Documents,
                              prior to the Maturity Date, each Revolving Loan Lender shall make its Pro Rata share of
                              revolving loans and advances (the "Revolving Loans") to Borrowers up to its Revolving Loan
                              Commitment, upon request of the Borrowers and at the discretion of the Administrative Agent;
                              provided that the aggregate unpaid principal balance of the Revolving Loans plus the amount of
                              any Swing Line Loans outstanding at such time shall not at any time exceed the lesser of (i)
                              Revolving Loan Availability minus (x) the Letter of Credit Obligations, (y) the principal amount
                              of any Reinstated Existing Secured Obligations and (z) the principal amount of the Existing
                              Secured Obligations (other than the Prepetition Term Loan) and (ii) the Total Revolving Loan
                              Commitment minus (x) the Letter of Credit Obligations, (y) the principal amount of any
                              Reinstated Existing Secured Obligations and (z) the principal amount of the Existing Secured
                              Obligations

                              ABL Loan Agreement, Section 2.1.1

                              Term Loan. Upon entry of the Final Financing Order (and subject to the terms thereof), the
                              Lenders holding a Term Loan Commitment on such date shall make a term loan to Borrower (the
                              "Term Loan") in an aggregate principal amount equal to the then outstanding principal balance of
                              the Prepetition Term Loan (provided, that no Lender shall be required to advance a Term Loan in
                              excess of such Lender's Term Loan Commitment), the proceeds of which shall be immediately
                              applied to repay in full the Prepetition Term Loan. Upon the making of the Term Loan following
                              entry of the Final Financing Order pursuant to this Section 2.2, the Term Loan Commitments of
                              all Lenders shall immediately terminate. Amounts repaid with respect to the Term Loan may not
                              be reborrowed.

                              ABL Loan Agreement, Section 2.2

         Conditions to        Conditions to Effectiveness:
         Effectiveness
                              The effectiveness of this Agreement is subject to the satisfaction or waiver of the following
                              conditions precedent (and the date on which all such conditions precedent have been satisfied and
                              the initial Loans are advanced by Lenders is called the "Closing Date"):

                                 (a) Administrative Agent shall have received each of the agreements, opinions, reports,
                                    approvals, consents, certificates and other documents set forth on the closing document list
                                    attached hereto as Schedule 17.1 (the "Closing Document List") in each case in form and
                                    substance satisfactory to Administrative Agent;

                                 (b) Administrative Agent shall have received payment in full of all fees and expenses payable
                                     to it by any Borrower or any other Person in connection herewith, on or before the
                                     effectiveness of this Agreement;

                                 (c) The Related Transactions are consummated in accordance with the Related Transaction
                                     Documents and applicable law contemporaneously with the effectiveness of this
                                     Agreement;

                                 (d) Administrative Agent shall have completed its business and legal due diligence;

                                 (e) Administrative Agent shall have received and approved the Budget;

                                 (f) All first day and related orders entered by the Bankruptcy Court in the Bankruptcy Cases
                                     shall be in form and substance satisfactory to the Administrative Agent;

                                 (g) All motions and other documents to be filed with and submitted to the Bankruptcy Court
                                     in connection with this Agreement, and the approval thereof shall be in form and

26900125.2

                                                             28
                         Case 20-11941-JTD          Doc 10       Filed 08/13/20         Page 29 of 55



                                    substance satisfactory to the Administrative Agent;

                                 (h) The Bankruptcy Court shall have entered the Interim Financing Order within three (3)
                                    Business Days after the commencement of the Bankruptcy Cases, in form and substance
                                    satisfactory to the Administrative Agent and each of the Lenders, entered on notice to such
                                    parties as may be reasonably satisfactory to the Administrative Agent and the Lenders, (i)
                                    authorizing and approving the terms of this Agreement, the other Loan Documents and the
                                    Factoring Documents and the transactions contemplated thereby and hereby, including,
                                    without limitation, the granting of the super-priority status, security interests and priming
                                    liens, and the payment of all fees; (ii) lifting or modifying the automatic stay to permit the
                                    Loan Parties to perform their obligations and Administrative Agent, Collateral Agent and
                                    the Lenders to exercise their rights and remedies with respect to this Agreement and the
                                    other Loan Documents, (iii) except to the extent required to be paid pursuant to the Final
                                    Financing Order, authorizing the use of cash collateral for purposes of reducing the
                                    outstanding balance of the Existing Secured Obligations, (iv) providing for adequate
                                    protection in favor of Existing Agent and Existing Lenders, and (v) including terms and
                                    conditions customary for transactions of this type (including, without limitation, that any
                                    amount of the gradual roll-up or other repayment of the Existing Obligations that is
                                    undone shall be first applied to outstanding amounts of the Obligations);

                                 (i) CIBC's receipt of (i) all applicable internal approvals with respect to this Agreement and
                                     (ii) acceptable commitments from Lenders satisfactory to CIBC in an amount of not less
                                     than 40% of the aggregate Commitment; and

                                 (j) The Loan Parties shall have executed and delivered to Administrative Agent all such other
                                     documents, instruments and agreements which Administrative Agent determines are
                                     reasonably necessary to consummate the transactions contemplated hereby.

                              ABL Loan Agreement, Section 17.1

         Conditions to        Conditions to All Loans:
         Borrowing
                              Lenders shall not be obligated to fund any Loans, arrange for the issuance of any Letters of
                              Credit or grant any other accommodation for the benefit of any Borrower, unless the following
                              conditions are satisfied; provided, that if Administrative Agent chooses to cause Loans to be
                              advanced or Letters of Credit to be issued notwithstanding the failure of any such conditions to
                              be satisfied, all Revolving Loan Lenders shall be required to fund such Loans and participate in
                              such Letters of Credit unless the Revolving Loan Lenders having the majority of the Pro Rata
                              Shares thereof has directed Administrative Agent not to fund such Loans or caused such Letters
                              of Credit to be issued:

                                  (a) No Default or Event of Default shall exist at the time of or result from such funding,
                                      issuance or grant;

                                  (b) The representations and warranties of each Loan Party in this Agreement and the other
                                      Loan Documents shall be true and correct as of the date, and after giving effect to such
                                      funding, issuance or grant (except for representations and warranties that expressly
                                      relate to an earlier date which must be true and correct as of such earlier date);

                                  (c) No event shall have occurred or circumstances exist that has or could reasonably be
                                      expected to have a Material Adverse Effect; and

                                  (d) With respect to any borrowing under this Agreement after twenty-one (21) days after
                                      the Closing Date, the Bankruptcy Court shall have entered the Final Financing Order
                                      approving this Agreement, the other Loan Documents and Factoring Documents, in

26900125.2

                                                              29
                        Case 20-11941-JTD         Doc 10       Filed 08/13/20         Page 30 of 55



                                     form and substance satisfactory to Administrative Agent and each of the Lenders, which
                                     Final Financing Order shall be in full force and effect and shall not have been reversed,
                                     vacated or stayed, and shall not have been amended, supplemented or otherwise
                                     modified without the prior written consent of the Administrative Agent and each of the
                                     Lenders.

                             Each request (or deemed request) by a Borrower for funding of a Loan, issuance of a Letter of
                             Credit or grant of an accommodation shall constitute a representation by Borrowers that the
                             foregoing conditions are satisfied on the date of such request and on the date of such funding,
                             issuance or grant. As an additional condition to any funding, issuance or grant, Agent shall have
                             received such other information, documents, instruments and agreements as it deems appropriate
                             in connection therewith.

                             ABL Loan Agreement, Section 17.2

         Events of Default
                             The occurrence of any one or more of the following events shall constitute an "Event of Default"
         and Remedies
                             by Borrowers hereunder:
                                 (a) The failure of any Loan Party to pay (a) when due, declared due, or demanded by
                                     Administrative Agent (at the request of Required Lenders), any of the Obligations or (b)
                                     all or any portion of the Existing Secured Obligations as and when due and payable in
                                     accordance with the Financing Order;
                                 (b) The failure of any Loan Party to perform, keep or observe any of the covenants,
                                     conditions, promises, agreements or obligations of such Loan Party under this
                                     Agreement or any of the other Loan Documents;
                                 (c) The failure of any Loan Party to perform, keep or observe (after any applicable notice
                                     and cure period) any of the covenants, conditions, promises, agreements or obligations
                                     of such Loan Party under any other agreement (other than any Subordinated Debt
                                     Document or any Equipment Lease Document) with any Person if such failure could
                                     reasonably be expected to have a Material Adverse Effect on such Loan Party;
                                 (d) The making or furnishing by any Loan Party to Administrative Agent, Collateral Agent
                                     or any Lender of any representation, warranty, certificate, schedule, report or other
                                     communication within or in connection with this Agreement or the other Loan
                                     Documents or in connection with any other agreement between such Loan Party and
                                     Administrative Agent or any Lender, which is untrue or misleading in any material
                                     respect as of the date made;
                                 (e) The loss, theft, damage or destruction of any of the Collateral not adequately covered by
                                     insurance as to which the insurance company has acknowledged responsibility in an
                                     amount in excess of $10,000 in the aggregate for all such events during any Fiscal Year
                                     as determined by Administrative Agent in its sole discretion determined in good faith, or
                                     (except as permitted hereby) the sale, lease or furnishing under a contract of service of,
                                     any of the Collateral;
                                 (f) The making or any attempt by any Person to make any levy, seizure or attachment upon
                                     any of the Collateral;
                                 (g) The entry of any judgments or orders aggregating in excess of $25,000 against any Loan
                                     Party which remains unsatisfied or undischarged and in effect for thirty (30) days after
                                     such entry without a stay of enforcement or execution;
                                 (h) The dissolution of any Loan Party which is a partnership, limited liability company,
                                     corporation or other entity;
                                 (i) The occurrence of an event of default under, or the revocation or termination of, any
                                     agreement, instrument or document executed and delivered by any Person to
                                     Administrative Agent pursuant to which such Person has guaranteed to Administrative
26900125.2

                                                            30
             Case 20-11941-JTD         Doc 10       Filed 08/13/20         Page 31 of 55



                          Agent and Lenders the payment of all or any of the Obligations or has granted
                          Administrative Agent a security interest in or lien upon some or all of such Person's real
                          and/or personal property to secure the payment of all or any of the Obligations;
                      (j) The institution in any court of a criminal proceeding against any Loan Party which
                          would have a Material Adverse Effect on such Loan Party, or the indictment of any
                          Loan Party, for any crime which would have a Material Adverse Effect on such Loan
                          Party;
                      (k) The failure of (a) Bradley Hoffman to (i) own one hundred percent (100%) of the issued
                          and outstanding voting equity interests of Holdings and (ii) have the right to appoint a
                          majority of the board of directors of Holdings (it being understood that Holding's board
                          of directors may have the right to approve replacement independent directors appointed
                          to Holding's board of directors), (b) Holdings to own and control at least one hundred
                          percent (100%) of each Borrower, or (c) any Borrower to own and control at least one
                          hundred percent (100%) of each of its Subsidiaries;
                      (l) If Bradley Hoffman shall cease to be the President of Holdings and each Borrower at
                          any time and a replacement for Bradley Hoffman is not found within 180 days (or such
                          longer period of time as agreed to by the Administrative Agent in its sole discretion) of
                          the date he ceases to be President of Holdings and each Borrower, which replacement
                          shall be satisfactory to the Administrative Agent in its reasonable discretion;
                      (m) The withdrawal or partial withdrawal from any Multiemployer Plan;
                      (n) The occurrence of any event having a Material Adverse Effect;
                      (o) Any "Event of Default" under and as defined in the Existing Loan Documents first
                          arising after the Filing Date other than any default (x) arising prior to the Filing Date,
                          (y) due to Debtors' filing, commencement and continuation of the Bankruptcy Cases and
                          the events that customarily result from the filing, commencement and continuation of
                          the Bankruptcy Cases (including any litigation resulting therefrom) or (z) due to
                          restrictions on payments arising under the Bankruptcy Cases;
                      (p) (i) Any "Event of Default" shall occur under the terms of and as defined in (x) any
                          Subordinated Debt Document or (y) any Equipment Lease Document or (ii) or any
                          default shall occur under the terms applicable to any other Indebtedness (other than the
                          Obligations) of any Loan Party in an aggregate amount (for all such Indebtedness so
                          affected and including undrawn committed or available amounts) exceeding $25,000
                          and such default shall (A) consist of the failure to pay such Indebtedness when due,
                          whether by acceleration or otherwise, or (B) accelerate the maturity of such
                          Indebtedness or permit the holder or holders thereof, or any trustee or agent for such
                          holder or holders, to cause such Indebtedness to become due and payable (or require any
                          Loan Party to purchase or redeem such Indebtedness or post cash collateral in respect
                          thereof) prior to its expressed maturity other than, in each case, (1) any default arising
                          prior to the Filing Date, (2) due to Borrowers' filing, commencement and continuation
                          of the Bankruptcy Cases and any litigation arising therefrom or (3) due to restrictions on
                          payments arising as a result of the Bankruptcy Cases;

                  Bankruptcy Events:

                       (a) The Final Financing Order is not entered within twenty-one (21) days following the
                           Filing Date;

                       (b) The Interim Financing Order or Final Financing Order is stayed, revised, revoked,
                           remanded, rescinded, amended, reversed, vacated, or modified in any manner not
                           acceptable to Administrative Agent;

                       (c) Any person or entity shall file a pleading seeking to modify or otherwise alter the
26900125.2

                                                 31
             Case 20-11941-JTD       Doc 10        Filed 08/13/20         Page 32 of 55



                        Interim Financing Order, the Final Financing Order, any Loan Document, any of the
                        Existing Loan Documents or any of the transactions contemplated in any of the
                        foregoing without the prior consent of Administrative Agent, and such pleading shall
                        not be dismissed or withdrawn, with prejudice, within 5 days after the assertion thereof;

                     (d) Any person or entity, without the consent of Administrative Agent, uses, or seeks the
                         use of, cash collateral other than in accordance with the terms of the Interim Financing
                         Order or the Final Financing Order;

                     (e) An order with respect to any of the Bankruptcy Cases shall be entered by the
                         Bankruptcy Court (A) appointing a trustee under Section 1104, or an examiner with
                         enlarged powers relating to the operation of the business of the Loan Parties under
                         Section 1106(b) of the Bankruptcy Code or (B) terminating or shortening any Loan
                         Party's exclusive rights to file and solicit acceptances for its plan;

                     (f) (i) Administrative Agent, any Lender, Existing Agent, any Existing Lender or any
                            Collateral securing the Obligations or Existing Obligations are surcharged pursuant to
                            Sections 105, 506(c) or 552 or any other section of the Bankruptcy Code, or

                       (ii) any person or entity other than a Loan Party shall assert any claim in the any of the
                            Bankruptcy Cases arising under Sections 105, 506(c) or 552 or any other section of
                            the Bankruptcy Code against Administrative Agent, any Lender, Existing Agent, any
                            Existing Lender or any Collateral, and such claim shall not be dismissed or
                            withdrawn, with prejudice, within 10 days after the assertion thereof;

                     (g) Any person or entity other than the Loan Parties shall commence any action in any of
                         the Bankruptcy Cases adverse to Administrative Agent, any Lender, Existing Agent or
                         any Existing Lender, the extent, validity, perfection, enforceability or priority of any of
                         their liens or claims, or any of their rights and remedies under the Loan Documents, the
                         Existing Loan Documents, the Financing Order or any other order of the Bankruptcy
                         Court and such claim shall not be dismissed or withdrawn, with prejudice, within 10
                         days after the assertion thereof;

                     (h) (i) Any Loan Party shall attempt to invalidate, reduce or otherwise impair the liens or
                             security interests of Administrative Agent and the Lenders, claims or rights against
                             Loan Parties or any of their Subsidiaries or to subject any Collateral to assessment
                             pursuant to Section 105, 506(c), 552 or any other section of the Bankruptcy Code,

                        (ii) any lien, security interest or superpriority claim created by created by this
                            Agreement, the Loan Documents, the Existing Loan Agreement, the Existing Loan
                            Documents or the Financing Order shall, for any reason, cease to be valid,

                        (iii) any action is commenced by any Loan Party or any of its Subsidiaries which
                             contests the extent, validity, perfection, enforceability or priority of any of the liens
                             and security interests of Administrative Agent, Existing Agent, the Lenders or
                             Existing Lenders created by this Agreement, the Loan Documents, the Existing Loan
                             Agreement, the Existing Loan Documents or the Financing Order or

                        (iv) any Loan Party or any Subsidiary of any Loan Party challenges the extent, validity
                            or priority of the Obligations or the Existing Obligations or the application of any
                            payments or collections received by Administrative Agent, Lenders, Existing Agent,
                            or Existing Lenders to the Obligations or Existing Obligations as provided for herein


26900125.2

                                                32
             Case 20-11941-JTD        Doc 10       Filed 08/13/20         Page 33 of 55



                             or in the Financing Order;

                      (i) (i) Any filing of a motion to dismiss any of the Bankruptcy Cases or to convert any of
                             the Bankruptcy Cases to a case under chapter 7 of the Bankruptcy Code, and such
                             motion shall not be dismissed or withdrawn, with prejudice, within 5 days after the
                             assertion thereof, or

                       (ii) an order with respect to any of the Bankruptcy Cases shall be entered by the
                            Bankruptcy Court dismissing any of the Bankruptcy Cases or converting any of the
                            Bankruptcy Cases (or any case comprising part of any of the Cases) to a case under
                            chapter 7 of the Bankruptcy Code;

                      (j) Any motion, supplement, amendment or other document relating to the Financing
                          Order, this Agreement, the Existing Loan Agreement or the transactions contemplated
                          in any of the foregoing that is not in form in substance satisfactory to Administrative
                          Agent is filed by any Loan Party or entered by the Bankruptcy Court;

                      (k) Entry of any order requiring any Borrower or any other Loan Party to pay (before all
                          Existing Obligations and Obligations have been paid in full) any amounts in respect of
                          Section 503(b)(9) of the Bankruptcy Code or otherwise on account of goods shipped to
                          any Borrower or any other Loan Party prior to the Filing Date, other than those agreed
                          in the Budget by the Administrative Agent and the Loan Parties;

                      (l) Any sale of, or motion to sell Collateral is pursuant to Section 363 of the Bankruptcy
                          Code is filed, to which the Administrative Agent does not consent;

                     (m) An order with respect to any of the Bankruptcy Cases shall be entered without the
                         express prior written consent of Administrative Agent, (i) to revoke, vacate, reverse,
                         stay, modify, supplement or amend this Agreement, the Existing Loan Agreement, any
                         Loan Document, any Existing Loan Document, the Financing Order, or the transactions
                         contemplated in any of the foregoing, or (ii) to permit any administrative expense, claim
                         or lien (now existing or hereafter arising, of any kind or nature whatsoever) to have
                         priority equal or superior to the priority of the Collateral Agent, Existing Agent, Lenders
                         and Existing Lenders in respect of the Obligations and Existing Obligations, except for
                         the amounts having a priority over the Obligations to the extent set forth in the
                         definition of Carve-Out and except for the Factoring Facility (subject to the terms of the
                         Factoring Intercreditor Agreement);

                     (n) An order shall be entered by the Bankruptcy Court granting relief from the automatic
                         stay to any creditor(s) of any Loan Party or any Subsidiary of any Loan Party;

                     (o) Any plan of reorganization is filed that, or an order shall be entered by the Bankruptcy
                         Court confirming a reorganization plan in any of the Bankruptcy Cases which, does not
                         (i) contain a provision that all Obligations and all Existing Obligations shall be paid in
                         full in a manner satisfactory to the Administrative Agent on or before the effective date,
                         or substantial consummation, of such plan and (ii) provide for the continuation of the
                         liens and security interests granted to Administrative Agent and priorities until such plan
                         effective date all Obligations and Existing Obligations are paid in full;

                     (p) Other than the Factoring Obligations (subject to the terms of the Factoring Intercreditor
                         Agreement), a motion shall be filed seeking authority (and such motion shall not be
                         dismissed or withdrawn, with prejudice, within 5 days after the assertion thereof), or an
                         order shall be entered in any of the Bankruptcy Cases, that (i) permits any Loan Party or

26900125.2

                                                 33
             Case 20-11941-JTD        Doc 10      Filed 08/13/20         Page 34 of 55



                         any Subsidiary of any Loan Party to incur indebtedness secured by any claim under
                         Bankruptcy Code Section 364(c)(1) or by a Lien pari passu with or superior to the lien
                         granted under the Loan Documents and the Existing Loan Documents and Bankruptcy
                         Code Sections 364(c)(2) or (d) unless (A) all of the Obligations and Existing
                         Obligations have been paid in full at the time of the entry of any such order, or (B) the
                         Obligations and the Existing Obligations are paid in full with such debt, or (ii) permits
                         any Loan Party or any Subsidiary of any Loan Party the right to use Collateral other
                         than in accordance with the terms of the Financing Order, unless all of the Obligations
                         and Existing Obligations shall have been paid in full;

                     (q) Proceeds of any sale of all or substantially all assets of Loan Parties are not directly
                         remitted to Administrative Agent or Factor at the closing thereof, to be applied in
                         accordance with the Financing Orders, the Loan Documents, the Equipment
                         Intercreditor Agreement, and the Factoring Intercreditor Agreement;

                     (r) Any motions to approve any severance, retention or incentive plan or program for
                         employees that is not in accordance with the Budget and is otherwise not in form and
                         substance acceptable to Administrative Agent;

                     (s) Any motions to sell Collateral or approve procedures regarding the same, or any orders
                         approving or amending any of the foregoing, are not in form and substance acceptable
                         to Administrative Agent;

                     (t) The automatic stay terminates or expires unless all of the Obligations and Existing
                         Obligations shall have been paid in full at the time of such termination or expiration;

                     (u) Payment of or granting adequate protection with respect to any indebtedness that was
                         existing prior to the Filing Date (other than as provided herein or as approved by
                         Administrative Agent);

                     (v) Any Loan Party or any Subsidiary of any Loan Party shall fail to maintain sufficient
                         projected borrowing capacity under this Agreement and the Factoring Agreement to pay
                         all accrued administrative obligations and other administrative claims when due, and
                         sufficient additional borrowing capacity to enable such other unpaid administrative
                         obligations and administrative claims that are required to be paid in full prior to such
                         time that all Obligations and Existing Obligations are paid in full;

                     (w) Any Loan Party fails to timely comply with the covenants or to perform any of its
                         obligations in strict compliance with the terms of the Interim Financing Order or the
                         Final Financing Order;

                     (x) Promontory Point Capital is no longer investment banker to Arandell for any reason
                         ("Investment Banker Event") and Arandell has not selected and engaged a replacement
                         investment banking firm reasonably acceptable to Administrative Agent, on terms
                         acceptable to Administrative Agent, within five (5) business days after such Investment
                         Banker Event;

                     (y) Harney Partners is no longer financial advisor to Arandell for any reason ("Financial
                         Advisor Event") and Arandell has not selected and engaged a replacement financial
                         advisory firm reasonably acceptable to Administrative Agent, on terms acceptable to
                         Administrative Agent, within five (5) business days after such Financial Advisor Event.

                     (z) Any "Event of Default" shall occur under the Factoring Agreement or any other

26900125.2

                                                34
                        Case 20-11941-JTD             Doc 10        Filed 08/13/20         Page 35 of 55



                                         Factoring Document or the Factoring Agreement shall be terminated; or the "Advance
                                         Rate" shall be less than 80% at any time.


                                ABL Loan Agreement, Section 15

                                Event of Default. At Postpetition Agent's election, the occurrence of any of the following: (a) the
                                occurrence and continuance of any "Event of Default" (as defined in the Postpetition Loan
                                Agreement) first arising after the Filing Date under the Postpetition Loan Agreement or any other
                                Postpetition Document; (b) any Debtor fails to timely comply with the covenants or perform any
                                of its obligations in strict accordance with the terms of this Interim Order; (c) any Debtor fails to
                                comply with any Sale Covenant; (d) any Debtor, without the consent of the Agents and Lenders,
                                use, or seek the use of, Cash Collateral other than in accordance with the terms of this Interim
                                Order; (e) any Debtor, without the written consent of Agents and Lenders, file a motion to incur
                                debt secured by a lien with priority equal to, or superior to, the Prepetition Liens or the
                                Postpetition Liens or which is given superpriority administrative expense status under Code
                                § 364(c) other than in accordance with the terms of this Interim Order; (f) any Debtor files a
                                motion to conduct a Code § 363 sale of all or any part of the Aggregate Collateral on terms
                                unacceptable to Agents and Lenders; (g) any Debtor or other Person files a chapter 11 plan that is
                                not acceptable to Agents and Lenders; (h) entry of any order authorizing any party in interest to
                                reclaim any of the Aggregate Collateral, granting any party in interest relief from the automatic
                                stay with respect to the Aggregate Collateral, or requiring that any Debtor turnover any of the
                                Aggregate Collateral, in each case, prior to the full, final, and indefeasible repayment of all of the
                                Aggregate Debt; (i) entry of any order requiring any Debtor to pay (prior to full, final and
                                indefeasible repayment of all Aggregate Debt) any amounts in respect of claims under Code
                                § 503(b)(9) or otherwise on account of goods shipped to any Debtor prior to the Filing Date;
                                (j) any material representation or warranty made by any Debtor in any certificate, report, or
                                financial statement delivered to any Agent or to any Lender proves to have been false or
                                misleading in any material respect as of the time when made or given (including by omission of
                                material information necessary to make such representation, warranty, or statement not
                                misleading); (k) any Person files a motion in any Case to dismiss any Case or to convert any
                                Case to a case under chapter 7 of the Code; (l) any Case is dismissed or converted to a case under
                                chapter 7 of the Code; (m) a Trustee is appointed or elected in any Case, or an examiner with the
                                power to operate any Debtor's business is appointed in any Case; (n) commencement of any
                                adversary proceeding or contested matter objecting to the extent, validity, amount, perfection,
                                priority or enforceability all or any portion of the Prepetition Debt, Prepetition Documents, or
                                Prepetition Liens; (o) any Debtor's exclusivity period under Code § 1121 is terminated or
                                shortened for any reason whatsoever; (p) any payment is made by any Debtor, or any adequate
                                protection is granted by any Debtor, with respect to any indebtedness of Debtors other than as
                                provided in this Interim Order or otherwise consented to in writing by Agents and approved by
                                this Court; (q) any Debtor fails at any time to pay all accrued administrative expenses and other
                                obligations when due in accordance with, and subject to, the Budget and the Postpetition
                                Documents; (r) this Interim Order is modified, amended, reversed, vacated, or stayed in any
                                manner not consented to in writing by Agents; (s) the Final Order is not entered within twenty
                                one (21) days following the entry of this Interim Order in form and substance satisfactory to
                                Agents; or (t) any Event of Default under any DIP Factoring Document.

                                Interim Order, Exhibit A

         Waiver of Marshalling No Marshaling. Upon entry of a Final Order, none of the Agents, Lenders, Factor, or any of the
                               Aggregate Collateral will be subject to the doctrine of marshaling.

                                Interim Order, Paragraph 18
                                                          Factoring Facility


26900125.2

                                                                 35
                         Case 20-11941-JTD             Doc 10     Filed 08/13/20        Page 36 of 55



         Borrower               Arandell Corporation

         Guarantors             Arandell Holdings, Inc.; Arandell Kentucky, LLC; Bradley Hoffman

         Postpetition Lenders   LSQ Funding Group, L.C.

         Limitation on Use of   Advances of the Purchase Price under the Factoring Facility will be solely employed by Debtors
         Proceeds               to pay the Roll-Up of Prepetition Obligations and Postpetition Obligations due the ABL Lenders.

                                Interim Order, Paragraph 4(b).

         Budget                 As provided under the ABL Facility (above).

         Variance Testing       As provided under the ABL Facility (above)

         Maturity Date          Barring earlier termination under the Invoice Purchase Agreement, the Factoring Facility term is
                                one (1) year from the Effective Date; provided however, that all indebtedness and obligations to
                                Factor must indefeasibly be paid in full at any sale of Debtors’ business.

                                Invoice Purchase Agreement, at section 18; Interim Order, Paragraph 4(j).

         Interest Rate and Fees Invoice Purchase Fee -       0.75% multiplied by the Face Amount of a Purchased Account,
                                                             charged at the time of purchase of an Account (Invoice Purchase
                                                             Agreement, at section 1.19)

                                Origination Fee -           $150,000.00 (Invoice Purchase Agreement, at section 1.23; DIP
                                                            Addendum, at section 3.1(b).

                                Default Rate -               The lesser of eighteen percent (18%) per annum or maximum rate
                                                             allowed by law. (Invoice Purchase Agreement, at sections 1.10, 11,
                                                             19.2).

                                Misdirected Payment Fee - 15.00% percent of the amount of any payment on account of a
                                                         Purchased Account which has been received by Arandell
                                                         Corporation or by a third party and not paid to Factor on the fifth
                                                         Business Day following the date of receipt by Arandell Corporation
                                                         or the date of Arandell Corporation’s knowledge of receipt by such
                                                         third party. (Invoice Purchase Agreement, at sections 1.21.)

                                Funds Usage Daily Fee -       .0201% (Prime Rate + 4.00%/360 = .0201%) The Funds Usage
                                                             Daily Fee shall increase or decrease on the same date as any change
                                                             in the Prime Rate, by the Prime Rate Adjustment (the "Prime Rate
                                                             Adjustment" is 0.0007% daily for every 0.25% change in the
                                                             Prime Rate compared to the Prime Rate as of the date of Invoice
                                                             Purchase Agreement, except that the Prime Rate Adjustment shall
                                                             not be less than zero). (Invoice Purchase Agreement, at 1.16 and
                                                             1.26)

                                Aging and Collection Fee – A percentage multiplied by the Face Amount of each Account for
                                                           the following periods that an Account remains unpaid: .075% for
                                                           each 15 day period beyond day 91 from the date of each Account,
                                                           charged at the time of the collection of an Account, provided,
                                                           however, that accounts with 90-day terms shall be charged such fee
                                                           for each 15 day period beyond day 120 (Invoice Purchase

26900125.2

                                                                 36
                        Case 20-11941-JTD            Doc 10       Filed 08/13/20         Page 37 of 55



                                                            Agreement, at 1.3)

                               Other Charges and Expenses - $15.00 for wire fees, the actual UCC Filing fees, and the actual
                                                       field examination fees directly incurred by Factor in the
                                                       administration of the Invoice Purchase Agreement. (Invoice
                                                       Purchase Agreement, at section 7.)

         Postpetition Factor   All now owned and hereafter acquired personal property and fixtures, and proceeds thereof,
         Collateral            (including proceeds of proceeds) including without limitation: Accounts, including health-care
                               insurance receivables; Chattel Paper; Inventory; Equipment; Instruments, including Promissory
                               Notes; Investment Property; Documents; Deposit Accounts; Letter of Credit Rights; General
                               Intangibles; Supporting Obligations; the Reserve; and the Postpetition Factor Lockbox.

                               (Invoice Purchase Agreement, at section 9; DIP Addendum, at section 5.)

         DIP Superpriority        As more fully stated in the Postpetition Intercreditor Agreement (with each term used as
         Administrative           defined therein), Factor will have a superpriority administrative expense claim and first
         Expense Claim;           priority, priming, liens as to the Factor Priority Collateral, which means all of each and every
         Postpetition Liens       Factor Grantor's [Arandell Corporation’s] right, title, and interest in and to the following
                                  types of property of such Grantor, wherever located and whether now owned by such Grantor
                                  or hereafter acquired:

                                            (a) (i) all accounts arising after the Petition Date but prior to the Trigger
                                                Date and (ii) all accounts arising from and after the Trigger Date
                                                solely to the extent (x) Factor has advanced funds in respect of such
                                                account within 5 Business Days of the assignment of the applicable
                                                account by Arandell to Factor (with an advance rate of at least 80%
                                                and otherwise pursuant to the terms of the Factor Documents (as in
                                                effect on the date hereof)) and (y) such funds advanced by Factor
                                                described in subclause (x) are applied to reduce the ABL Debt by at
                                                least 80% of the gross amount of the account within 1 Business Day
                                                of such advance, in each case, excluding all Purchased Accounts and
                                                Specified ABL Accounts;

                                            (b) (i) the Factor Lockbox Account and (ii) any cash and other funds or
                                                other property held in or on deposit in such Factor Lockbox Account
                                                to the extent constituting identifiable proceeds of any Factor Priority
                                                Collateral described in subclause (a);

                                            (c) all claims under policies of casualty insurance and/or credit insurance
                                                and all proceeds of casualty insurance and/or credit insurance, in each
                                                case, payable by reason of loss or damage to any Factor Priority
                                                Collateral described in subclause (a), including, without limitation that
                                                certain credit insurance policy issued in favor of Arandell by Euler
                                                Hermes North America Insurance Co., policy number 5124233;

                                            (d) the Reserve Account as defined in the Factor Purchase Agreement (as
                                                in effect on the date hereof); and

                                            (e) all identifiable substitutions, replacements, accessions, products, or
                                                proceeds of any of the foregoing, in any form, including insurance
                                                proceeds and all claims against third parties for loss or damage to, or
                                                destruction of, or other involuntary conversion (including claims in
                                                respect of condemnation) of any kind or nature of any or all of the


26900125.2

                                                               37
                        Case 20-11941-JTD            Doc 10          Filed 08/13/20     Page 38 of 55



                                                 foregoing.

                                            (f) .

                                  As also more fully stated in the Postpetition Intercreditor Agreement, Factor will have
                                  postpetition liens in all other Postpetition Factor Collateral (other than the Factor Priority
                                  Collateral), that are junior and subordinate only to the following, and otherwise priming as to
                                  all other claims, liens, and interests:

                                            (a) The liens of the ABL Lenders in the Postpetition Factor Collateral; and
                                            (b) The liens of CapX in the Postpetition Factor Collateral.


         Adequate Protection   N/A

         Modification of       The automatic stay imposed by virtue of Code §362 is hereby vacated and modified insofar as
         Automatic Stay        necessary (i) to permit the Debtors to execute and deliver to Factor such other agreements,
                               instruments and documents as may be necessary or deemed appropriate by Factor in order to
                               evidence or secure the DIP Factoring Agreement or the Postpetition Factor Debt, (ii) to permit
                               Factor to take any action authorized or contemplated by this Order, the DIP Factoring
                               Documents, or the Postpetition Intercreditor Agreement, and (iii) to carry out the terms thereof,
                               subject, however, to the satisfaction of any notice, procedural and other conditions contained in
                               this Order, the DIP Factoring Documents, or the Postpetition Intercreditor Agreement. Factor,
                               further, may apply the proceeds of the Postpetition Factor Collateral to the Postpetition Factor
                               Debt in accordance with the terms of the DIP Factoring Agreement and the Postpetition
                               Intercreditor Agreement without further Order of the Court.

                               (Interim Order, at Paragraph 4(i).)

         Indemnification       Arandell Corporation agrees to indemnify Factor and save it harmless against any suits, claims,
                               liabilities, demands and expenses, including but not limited to, any loss arising out of the
                               assertion of any Avoidance Claim, and shall pay to Factor on demand the amount thereof
                               including attorneys' fees and expenses, resulting from or arising under the Invoice Purchase
                               Agreement. This provision shall survive termination of this Agreement.

                               (Invoice Purchase Agreement, at section 17.)

         Borrowing Limits      The maximum credit facility under the DIP Factoring Agreement (measured by the unpaid face
                               amount of all Accounts purchased by Factor under the DIP Factoring Agreement minus the
                               balance of the Reserve Account) is $24,000,000.

                               (Invoice Purchase Agreement, at section 1; Interim Order, Paragraph 4(c).)
         Events of Default     In addition to the Events of Default as provided for in paragraph 19 of the IPA, the following
         and Remedies          shall also constitute Events of Default, during the pendency of the Bankruptcy Case: (a) The
                               Bankruptcy Court converts the Bankruptcy Case to a case under Chapter 7 of the Bankruptcy
                               Code, dismisses the Bankruptcy Case or appoints a Chapter 7 or Chapter 11 trustee or examiner;
                               (b) The failure of Seller to comply with the terms of and operate in accordance with a confirmed
                               plan of reorganization, or any order of the Bankruptcy Court in connection therewith, or any
                               modification of a plan of reorganization without the prior written consent of Purchaser; (c) the
                               venue of the Bankruptcy Case is changed from the United States Bankruptcy Court, District of
                               Delaware; (d) any person or interested party (in the broadest possible terms) commences or joins
                               in any lawsuit, adversary proceeding or contested matter commenced against Purchaser in the
                               Bankruptcy Case which (1) seeks to invalidate any of the obligations of Seller or any of Seller’s
                               liens or security interests upon or in the Collateral (whether owned by Seller as of or acquired by
                               Seller following the commencement of the Bankruptcy Case), or any part thereof, or (2) seeks to

26900125.2

                                                               38
                        Case 20-11941-JTD             Doc 10        Filed 08/13/20         Page 39 of 55



                                set off, counterclaim against, or subordinate any of the obligations due Purchaser or any of
                                Purchaser’s liens or security interests upon or in the Collateral, or (3) seeks to recover any legal
                                or equitable remedy against Purchaser or causes any third party to do any of the above; (e) an
                                order is entered in any lawsuit, adversary proceeding or contested matter in the Bankruptcy Case
                                which invalidates any of the obligations or security interests upon or in the Collateral or any part
                                thereof or which permits the surcharge, set off, counterclaim against, or subordination of any
                                obligations or any of Purchaser’s liens or security interests upon or in the Collateral or recovers
                                any legal or equitable remedy against Purchaser; (f) The Bankruptcy Court grants to any person
                                an order for relief from or modification of the automatic stay under Bankruptcy Code Section
                                362 that would, in Purchaser’s judgment, adversely affect Seller’s payment or performance of
                                the obligations or Purchaser’s right to or interest in the Collateral; (g) the Bankruptcy Court
                                grants to any party in interest (other than Purchaser) in the Bankruptcy Case a lien upon any
                                Collateral pursuant to Bankruptcy Code Section 364(c) or Section 364(d), other than a purchase
                                money security interest; (h) the Bankruptcy Court rules that Purchaser’s interest in the accounts
                                factored are assets of the Seller or the Seller’s bankruptcy estate and thus cash collateral available
                                for the Seller to use subject to an Order from the Bankruptcy Court; (i) Seller fails to comply
                                with its obligations as a Chapter 11 debtor pursuant to the confirmed plan of reorganization (as
                                amended, modified or supplemented) as approved by the Bankruptcy Court in the Bankruptcy
                                Case; (j) the Seller defaults on any provisions of the DIP Factoring Agreement, including this
                                DIP Addendum; (k) Seller fails to obtain entry of a final Order in the Bankruptcy Case, with
                                terms and provisions in form and substance substantially similar to the sample Order attached as
                                Exhibit “1” to the DIP Addendum; (l) The effective date or authorization period under any
                                interim or final Order in the Bankruptcy Case approving the factoring facility hereunder expires
                                without renewal; (m) the threat or institution of any Avoidance Claim against Purchaser, its
                                affiliates, or participants in the Bankruptcy Case or any successor Bankruptcy Case; or (n)
                                Seller’s assignment of any Avoidance Claim against Purchaser, its affiliates, or participants to
                                any third party.

                                In addition to all other remedies available in contract and at law to Purchaser, Purchaser shall be
                                entitled to apply to the Bankruptcy Court on shortened notice to Seller and all interested parties
                                as required by the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy rules of the
                                Bankruptcy Court of no more than ten (10) calendar days from the date of the occurrence of any
                                Event of Default, for relief from the automatic stay to exercise any and all other rights hereunder
                                which require relief from stay.

                              Invoice Purchase Agreement, at section 19; DIP Addendum, at section 6.
         Waiver of Marshaling None of the Agents, Lenders, Factor, or any of the Aggregate Collateral or Postpetition Factor
                              Collateral will be subject to the doctrine of marshaling.

                                Interim Order, Paragraph 18.




26900125.2

                                                                 39
                        Case 20-11941-JTD             Doc 10       Filed 08/13/20         Page 40 of 55




                                          Requirements Under Local Rule 4001-2

                 30.       Rule 4001-2 of the Local Rules requires that certain provisions contained in the ABL

         Loan Documents and Factoring Facility Documents be highlighted and that the Debtors provide

         justification for the inclusion of such highlighted provisions.                 The Debtors hereby identify the

         following provisions of the Post-Petition Financing and the relevant portions of the Interim Order.

         The justifications for such provisions, if applicable, are set forth below in the “Basis for Relief”

         section of the Motion.

         No Cross-                 Other than replacement liens to protect against diminution of value, and the basic mechanics
         Collateralization         of the Roll-Up (which has features that may resemble cross-collateralization) which do not
                                   require specific disclosure, the DIP Financing Documents do not grant cross-
         Local Rule. 4001-         collateralization protections.
         2(a)(i)(A)

         Stipulations and Waivers The Debtors make certain customary stipulations with respect to, among other things, the
                                  amounts outstanding in respect of the Prepetition Credit Agreement and the validity,
         Local Rule 4001-         perfection, enforceability and priority of liens and security interests securing the same,
         2(a)(i)(B)               which are subject to the Challenge Period described in Paragraph 10 of the Interim Order.

                                   Interim Order, Paragraph D

         Lien Challenges           Reservation of Rights; Bar of Challenges and Claims. The stipulations and representations
                                   contained in this Interim Order, including, without limitation, in Paragraph D, will be
         Local Rule 4001-          binding on all Challenge Parties and all other parties-in-interest, unless, and solely to the
         2(a)(i)(B)                extent that, (i) a Challenge Party timely commences a Challenge during the Investigation
                                   Period and (ii) this Court rules in favor of the plaintiff in any such timely and properly
                                   filed Challenge, in which case all of the stipulations and representations contained in this
                                   Interim Order will be binding on all such Persons other than the specific stipulations or
                                   representations that were the subject of any such successful Challenge.

                                   Challenge Procedure. During the Investigation Period, a Challenge Party will be entitled to
                                   determine whether a basis to assert a Challenge exists. If a Challenge Party identifies a basis
                                   to assert a Challenge, then it must notify Debtors and Prepetition Agent in writing during the
                                   Investigation Period of its demand that Debtors initiate a contested matter or an adversary
                                   proceeding in these Cases in respect of such Challenge. From the date that Debtors and
                                   Prepetition Agent receive such written notice, Debtors will then have five (5) days to notify
                                   the Challenge Party of whether Debtors intends to initiate any such action and ten (10) days to
                                   initiate any such action. If Debtors notify such Challenge Party that Debtors do not intend to
                                   initiate a contested matter or an adversary proceeding, then such Challenge Party will have
                                   ten (10) days from the receipt of such notice to file a motion with this Court for standing to
                                   initiate a contested matter or an adversary proceeding in respect of such Challenge. Nothing
                                   herein grants standing in favor of any Challenge Party absent further order of this Court.
                                   Debtors, if timely notified of a potential Challenge, will retain authority to prosecute, settle,
                                   or compromise any such Challenge in the exercise of its business judgment and subject to any


26900125.2

                                                                40
                       Case 20-11941-JTD         Doc 10       Filed 08/13/20         Page 41 of 55



                              applicable further order of Court.

                              Bar of Challenges and Claims. If Debtors and Prepetition Agent do not receive written notice
                              of a potential Challenge during the Investigation Period (or such later date as agreed to in
                              writing by Prepetition Agent and Prepetition Lenders, in their discretion, or for cause shown
                              by an order of this Court), or a timely-asserted Challenge is not successful, then without
                              further order of this Court, (1) all of the claims and Prepetition Liens of Prepetition Agent, the
                              Prepetition Lenders and the other Prepetition Secured Parties will be, and will be deemed to
                              be, allowed for all purposes in the Cases and will not be subject to any challenge whatsoever
                              by any party in interest, including, without limitation, as to validity, extent, amount,
                              perfection, priority, enforceability, or otherwise, and (2) Debtors and their respective estates
                              will be deemed to have absolutely, unconditionally, and irrevocably waived, released, and
                              discharged Prepetition Agent, each Prepetition Lender, each other Prepetition Secured Party,
                              and each of their respective successors and assigns, and each of their respective present and
                              former shareholders, members, managers, affiliates, subsidiaries, divisions, predecessors,
                              directors, officers, attorneys, advisors, principals, employees, consultants, agents, legal
                              representatives, and other representatives of and from any and all claims, demands, liabilities,
                              responsibilities, disputes, remedies, causes of action, indebtedness, and obligations, of every
                              kind, nature, and description whatsoever, that may have occurred on or prior to the date of
                              entry of this Interim Order with respect to, or in connection with, or relating to the Prepetition
                              Debt, the Prepetition Liens, or any of the Prepetition Documents.

                              Interim Order, Paragraph 10

                              Challenge. A claim or cause of action challenging the extent, validity, perfection, amount,
                              priority, or enforceability of the Prepetition Debt, the Prepetition Liens, or any other claims or
                              causes of action against Prepetition Agent, Prepetition Lenders, or any other Prepetition
                              Secured Party, which Debtors or any other Challenge Party may bring in accordance with
                              Paragraph 10 of this Interim Order.

                              Challenge Party. Any party-in-interest with the requisite standing.

                              Investigation Period. The period from the Filing Date until the date that is the earlier of (a)
                              seventy-five (75) days after the Filing Date, (b) sixty (60) days after the date that a Committee
                              is formed, if any, or (c) unless Prepetition Agent (on behalf of the Prepetition Lenders) or
                              Postpetition Agent (on behalf of the Postpetition Lenders) have credit bid for all, or
                              substantially all, of any Debtor's assets, the date that this Court first enters any order
                              approving the sale of all, or substantially all, of such Debtor's assets.

                              Interim Order, Exhibit A
         Releases             Subject to Paragraph 10 of this Interim Order, each Debtor admits, stipulates, and agrees
                              that: Debtors do not have, and each of the Debtors hereby absolutely, unconditionally, and
         Local Rule 4001-     irrevocably releases, remises, and discharges, and is forever barred from bringing or
         2(a)(i)(B)           asserting, any claims, counterclaims, causes of action, defenses, setoff rights, or any other
                              offset rights arising under or relating to the Prepetition Documents, the Prepetition Liens,
                              the Prepetition Collateral, and the Prepetition Debt, against Prepetition Agent, any
                              Prepetition Lender, any other Prepetition Secured Party, and each of their respective
                              successors and assigns, and their respective present and former shareholders, members,
                              managers, affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys,
                              advisors, principals, employees, consultants, agents, legal representatives, and other
                              representatives

                              Interim Order, Paragraph D

                              Upon the date that the Postpetition Debt is Paid in Full and prior to the release of the
26900125.2

                                                            41
                         Case 20-11941-JTD              Doc 10        Filed 08/13/20        Page 42 of 55



                                     Postpetition Liens, each Debtor will, and will cause each other Loan Party (as defined in
                                     the Postpetition Loan Agreement) to, on behalf of its estate and itself, execute and deliver
                                     to Postpetition Agent, Postpetition Lenders, the other Postpetition Secured Parties, and
                                     each of their respective successors and assigns, and each of their respective present and
                                     former affiliates, shareholders, subsidiaries, divisions, predecessors, members, managers,
                                     directors, officers, attorneys, employees, agents, advisors, principals, consultants, and
                                     other representatives (collectively, the "Lender Releasees"), a general release of and from
                                     any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of
                                     action, indebtedness, and obligations, of every kind, nature, and description, that the
                                     Debtors and such other Loan Parties (as defined in the Postpetition Loan Agreement) (or
                                     any of them) had, have, or hereafter can or may have against the Lender Releasees (or any
                                     of them), whether known or unknown, foreseen or unforeseen, existing or hereafter
                                     arising, in law, in equity, or otherwise, in respect of events that occurred on or prior to the
                                     date on which the Postpetition Debt is Paid in Full.

                                     Interim Order, Paragraph 24(a)

         Section 506(c)              Subject to entry of the Final Order, Debtors (or any Trustee) agree that there will be no
         and 552(b) Waiver           surcharge of the Aggregate Collateral for any purpose unless agreed to in writing by Agents
                                     and Lenders and Factor, and effective upon entry of the Final Order, each Debtor (or any
         Local Rule 4001-            Trustee), on behalf of its estate, will be deemed to have irrevocably waived any and all
         2(1)(i)(C), (H)             rights, benefits, or causes of action under Code § 506(c), the enhancement of collateral
                                     provisions of Code § 552, and under any other legal or equitable doctrine (including,
                                     without limitation, unjust enrichment) as they may relate to, or be asserted against, any
                                     Agent, any other Secured Party, Factor, or any of the Aggregate Collateral. In reliance on
                                     the foregoing, Agents and Lenders and Factor have agreed to the entry of this Interim Order.

                                     Interim Order, Paragraph 9

         Liens on                    No liens on avoidance actions are being requested effective upon entry of the Interim Order,
         Avoidance Actions           but Agent will obtain a lien and security interest on all avoidance actions and other claims
                                     under chapter 5 of the Code upon entry of the Final Order
         Local Rule 4001-
         2(a)(i)(D)                  Interim Order, Exhibit A (definition of "Postpetition Collateral")

         Roll-up Provisions          The ABL Loan Agreement contemplates, and the Proposed Orders request, authorization for
                                     a partial repayment of the Pre-Petition Obligations upon entry of the Interim Order (by a
         Local Rule 4001-            gradual roll-up until the entry of the Final Order) and a full repayment of the Pre-Petition
         (2)(a)(i)(E)                Obligations at the discretion of the Agent upon entry of the Final Order.

                                     Interim Order, Paragraphs 2(d) and 3(c)

         No Disparate Treatment The ABL Loan Agreement and Proposed Orders do not provide disparate treatment for the
         of Committee               professionals retained by any official committee of unsecured creditors from those
         Professionals              professionals retained by the Debtors with respect to a professional fee carve-out, other than
                                    different amounts set forth in the Budget for each set of professionals that are consonant
         Local Rule 4001-2(a)(i)(F) with the roles the Debtors anticipate those professionals playing in these Chapter 11 Cases.


         No Non-Consensual           The Pre-Petition Secured Parties have consented to the priming liens.
         Priming

         Local Rule 4001-
         2(a)(i)(G)


26900125.2

                                                                  42
                         Case 20-11941-JTD              Doc 10        Filed 08/13/20        Page 43 of 55




                                                      BASIS FOR RELIEF

         A.       The Debtors Satisfy the Requirements for Obtaining DIP Financing on a Secured
                  and Superpriority Basis Pursuant to Section 364 of the Bankruptcy Code.

                  31.      The statutory requirement for obtaining post-petition credit under section 364(c)

         of the Bankruptcy Code is a finding, made after notice and a hearing, that the debtors in

         possession are “unable to obtain unsecured credit allowable under section 503(b)(1) of [the

         Bankruptcy Code] as an administrative expense.” 11 U.S.C. § 364(c);13 see generally In re

         Photo Promotion Assocs., Inc., 881 F.2d 6, 8 (2d Cir. 1989) (stating that secured or priority

         credit under section 364(c) of the Bankruptcy Code is authorized, after notice and a hearing,

         upon showing that unsecured credit cannot be obtained); In re 495 Cent. Park Ave. Corp., 136

         B.R. 626, 630 (Bankr. S.D.N.Y. 1992) (discussing secured or superpriority financing options

         under section 364 if the debtor cannot obtain credit as an administrative expense). The statutory

         requirement for obtaining post-petition credit under section 364(d) of the Bankruptcy Code is a

         finding, made after notice and a hearing, that the debtors in possession are “unable to obtain such

         credit otherwise” and “there is adequate protection of the interest of the holder of the lien on the

         property of the estate on which such senior or equal lien is proposed to be granted.” 11 U.S.C.

         § 364(d)(1).

                  32.      Here, the Debtors propose to incur the Postpetition Obligations on a senior

         secured basis, providing the ABL Lenders a senior lien on the Debtors’ assets, as well as a
         13
              Section 364(c) of the Bankruptcy Code provides that:

         (c)        If the trustee [or debtor in possession] is unable to obtain unsecured credit allowable under § 503(b)(1) of
         this title as an administrative expense, the court, after notice and a hearing, may authorize the obtaining of credit or
         the incurring of debt –

              (1) with priority over any and all administrative expenses of the kind specified in § 503(b) or 507(b) of this
                  title;
              (2) secured by a lien on property of the estate that is not otherwise subject to a lien; or
              (3) secured by a junior lien on property of the estate that is subject to a lien.
26900125.2

                                                                   43
                        Case 20-11941-JTD       Doc 10    Filed 08/13/20     Page 44 of 55




         superpriority administrative expense claim. As described below, the Debtors also will provide

         adequate protection for the Prepetition Agent and Prepetition Lenders to the extent of aggregate

         diminution in value of their interests in the Prepetition Collateral. The Court should approve the

         DIP Facility because: (i) the Debtors could not obtain financing on better terms than under the

         DIP Facility; (ii) the proposed financing is on market terms and does not include payment of

         excessive fees or other onerous terms and is a sound exercise of the Debtors’ business judgment;

         and (iii) approval of the DIP Facility is fair and reasonable and in the best interests of the

         Debtors’ estates.

                        (i)    The DIP Facility is the Best Option Available to the Debtors.

                33.     To show that the credit required is not obtainable on an unsecured basis, the

         debtor need only demonstrate “by a good faith effort that credit was not available” without the

         protections afforded to potential DIP lenders by the Bankruptcy Code. In re Snowshoe Co., 789

         F.2d 1085, 1088 (4th Cir. 1986); see 495 Cent. Park Ave., 136 B.R. at 630-31. Where few DIP

         lenders are likely to be able and willing to extend the necessary credit to a debtor, “it would be

         unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive search for

         financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom.,

         Anchor Savings Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n. 4 (N.D. Ga. 1989).

                34.     The Debtors’ ability to obtain DIP financing from a third-party source on the

         same or better terms than those obtained from the ABL Lenders and Factor would have been

         extremely unlikely. The Debtors’ balance sheet is over-leveraged, making it unlikely that third

         parties other than the ABL Lenders and Factor would provide further debt to the Debtors.

         Further, substantially all of the Debtors’ assets are currently encumbered by the Prepetition

         Obligations.   Accordingly, the Debtors could not have obtained comparable DIP financing

         because the Prepetition Lenders would not have consented to being primed if the other DIP
26900125.2

                                                         44
                       Case 20-11941-JTD          Doc 10     Filed 08/13/20      Page 45 of 55




         financing proposals did not repay the Prepetition Obligations in full in cash, potentially requiring

         the Debtors to undertake a costly and challenging priming dispute, which would be uncertain at

         best.

                 35.    In light of the Debtors’ belief that they are unable to access capital markets,

         obtaining third-party financing on better terms than what the ABL Lenders and Factor are

         offering is not likely. Because there is little, if any, chance of obtaining better third-party

         financing, the Debtors believe that further searching is not a viable course of action or prudent

         expenditure of time and resources.

                 36.    The Debtors therefore assert that they have made the requisite showing that post-

         petition credit is not available on an unsecured basis, and that the proposals offered by ABL

         Lenders and the Factor is the best DIP financing available at this time. The DIP Facility is an

         essential part of an overall bankruptcy structure that will aid the Debtors in maximizing the value

         of their estates in their sale process and the recovery to creditors and interest holders.

                        (ii)       The DIP Facility is on Market Terms and the Debtors are
                                   Entering into the DIP Facility in their Sound Business
                                   Judgment.

                 37.    As stated above, the Debtors submit that the DIP Facility is fair and reasonable,

         and represents terms better than those available from third-parties. Further, the Debtors submit

         that the terms and conditions of the DIP Facility reflect the Debtors’ exercise of prudent business

         judgment consistent with their fiduciary duties, and are supported by reasonably equivalent value

         and fair consideration.

                 38.    A debtor’s decision to enter into a DIP facility under section 364 of the

         Bankruptcy Code is governed by the business judgment standard. See In re Ames Dep’t Stores,

         115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (noting that courts defer to a debtor’s business judgment

         “so long as the financing agreement does not contain terms that leverage the bankruptcy process
26900125.2

                                                           45
                       Case 20-11941-JTD         Doc 10    Filed 08/13/20      Page 46 of 55




         and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

         interest”). The business judgment standard is a deferential one. In the context of DIP financing,

         courts have held that it is appropriate to interfere with a debtor’s business judgment only if a

         decision is clearly erroneous, or is made arbitrarily, in bad faith, with fraudulent intent, on the

         basis of inadequate information, in violation of fiduciary duties, or in violation of the Bankruptcy

         Code. See, e.g., In re Mid-State Raceway, Inc., 323 B.R. 40, 58 (Bankr. N.D.N.Y. 2005); see

         also In re Filene’s Basement, LLC., et al., No. 11-13511, 2014 WL 1713416, at *12 (D. Del.

         Apr. 29, 2014). Here, the Debtors’ decision to enter into the DIP Facility is an exercise of the

         Debtors’ sound business judgment. Before the Petition Date, the Debtors undertook a thorough

         review as to their projected financing needs during these Chapter 11 Cases, including the costs of

         administration and the necessary time to complete a going concern sale process. The Debtors

         have determined that the amounts available under the DIP Facility are sufficient to fund their

         post-petition operations and the administration of these Chapter 11 Cases. This, in turn, will

         inure to the benefit of their stakeholders, by helping to prevent the unnecessary accrual of

         additional claims against their estates, and will support the Debtors’ sale efforts. In addition, as

         discussed above, financing on better (or any alternative) terms likely was not available to the

         Debtors and, as discussed below, the terms of the DIP Facility are fair and reasonable, especially

         given the circumstances surrounding these Chapter 11 Cases. The Debtors respectfully submit

         that the Court should approve the Debtors’ business judgment and decision to accept and enter

         into the DIP Facility.

                        (iii)     Approval of the DIP Facility is Fair and Reasonable and in the
                                  Best Interests of the Debtors.

                39.     The proposed terms of the DIP Facility are fair and reasonable. This funding will

         provide the Debtors with adequate financing to support their working capital needs. Further, it is

26900125.2

                                                          46
                       Case 20-11941-JTD          Doc 10     Filed 08/13/20      Page 47 of 55




         a fair and reasonable transaction, both from the perspective of the ABL Lenders and the Factor,

         who will be paid a reasonable rates of interest or other fee-based compensation based on past

         lending and factoring practices, granted certain liens and provided superpriority claims by the

         Debtors, and, for the Debtors, who will receive funding—at market rates and without onerous

         terms—that would otherwise be unavailable from other lenders.

                40.     In considering whether the terms of DIP financing are fair and reasonable, courts

         “examine all the facts and circumstances,” and will generally permit “reasonable business

         judgment to be exercised so long as the financing agreement does not contain terms that leverage

         the bankruptcy process or powers or its purpose is not so much to benefit the estate as it is to

         benefit a party-in-interest.” In re Ames Dept. Stores, Inc., 115 B.R. at 39-40; see also In re

         Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003) (evaluating reasonableness of

         terms in light of the “relative circumstances of the parties”).

                41.     Here, the terms of the DIP Facility are fair and reasonable and the Debtors have

         determined to enter into this transaction in a clear exercise of their business judgment. Indeed,

         not only are the terms of the DIP Facility fair and reasonable, they are an integral part of the

         Debtors’ efforts to maximize value through the going concern sale process. Thus, in addition to

         approval of the DIP Facility being warranted on the basis that better financing terms are not

         available elsewhere, approval is warranted “also because the credit acquired is of significant

         benefit to the debtor’s estate and [because] the terms of the proposed loan are within the bounds

         of reason, irrespective of the inability of the debtor to obtain comparable credit elsewhere.” In

         re Aqua Assocs., 123 B.R. 192, 196 (Bankr. E.D. Pa. 1991) (emphasis added).

                42.     Entry into the DIP Facility and securing the financing available thereunder is

         critical to the preservation of estate assets and is in the best interest of the Debtors’ creditors and


26900125.2

                                                           47
                       Case 20-11941-JTD          Doc 10      Filed 08/13/20      Page 48 of 55




         all parties in interest. Thus, the Debtors respectfully submit that entry into the DIP Facility is an

         exercise of the Debtors’ sound business judgment.

                         (iv)    The Roll-Up is Appropriate.

                 43.     A roll-up occurs when a post-petition lender lends “enough post-petition to pay

         off the pre-petition loan, whether owing to the post-petition lender or a different lender,

         immediately converting all of the lender’s pre-petition debt to post-petition debt.” 3 ALAN N.

         RESNICK & HENRY J. SOMMER, COLLIER ON BANKRUPTCY ¶ 364.04[2][e] (16th ed. 2018). A

         roll-up should not be “controversial from the technical perspective of the priority or satisfaction

         of liens if the pre-petition lender is fully secured on the petition date[.]” Id.

                 44.     Consistent with the prepetition revolving credit facility, the DIP Facility

         contemplates the application of cash, collections, and proceeds of collateral and the Factoring

         Facility, including any sales of Prepetition Collateral, to pay down the Prepetition Obligations

         upon entry of the Interim Order. Subject to entry of the Final Order, the Postpetition Agent will

         be granted the ability to repay in cash in whole or part, in its discretion, any or all Prepetition

         Obligations with the proceeds of new money advances made under the DIP Facility. This

         structure allows the Prepetition Obligations to be gradually “rolled-up” into the DIP Facility over

         time prior to the entry of a Final Order and, thereafter, for the Prepetition Obligations to be

         indefeasibly repaid in full.

                 45.     The Roll-Up of the Prepetition Obligations into the Postpetition Obligations is

         necessary component of the DIP Facility and is appropriate under the circumstances of these

         cases. The approval of the roll-up of all outstanding Prepetition Obligations into Postpetition

         Obligations, at the discretion of the Postpetition Agent, is a condition of the DIP Facility, which

         enables the Debtors to obtain financing that they urgently need to administer these Chapter 11

         Cases and fund their operations while the Debtors conduct the going concern sales process.
26900125.2

                                                           48
                      Case 20-11941-JTD          Doc 10     Filed 08/13/20     Page 49 of 55




         Moreover, the Postpetition Agent and Postpetition Lenders are not willing to provide the DIP

         Facility absent the Roll-Up and it has been a condition of the DIP Facility from the outset of

         negotiations. As explained in the First Day Declarations, the Prepetition Lenders are fully

         secured as of the Petition Date so the Debtors do not believe that the Prepetition Lenders will be

         unduly benefitted by the Roll-Up. Finally, because the Roll-Up is subject to the reservation of

         rights in the Interim Order, it will not prejudice the right of any party in interest as set forth

         therein.

                46.     Accordingly, the Roll-Up should be approved by this Court as a necessary and

         appropriate component of the DIP Facility.

                        (v)    The Debtors Will Provide Sufficient Adequate Protection to
                               Prepetition Lenders.

                47.     The proposed Postpetition Financing also meets the second requirement of section

         364(d)(1) of the Bankruptcy Code. In connection with the DIP Facility, the Debtors propose

         providing the Prepetition Lenders with adequate protection in accordance with sections 361, 362,

         363 and 364 of the Bankruptcy Code.           The Bankruptcy Code does not define “adequate

         protection” but rather sets forth three nonexclusive examples:

                        When adequate protection is required under Section 362, 363, or
                        364 of this title of an interest of an entity in property, such
                        adequate protection may be provided by –
                        (1) requiring the trustee to make a cash payment or periodic cash
                             payments to such entity, to the extent that the stay under
                             Section 362 of this title, use, sale, or lease under Section 363
                             of this title, or any grant of a lien under section 364 of this
                             title results in a decrease in the value of such entity’s interest
                             in such property;
                        (2) providing to such entity an additional or replacement lien to the
                             extent that such stay, use, sale, lease, or grant results in a
                             decrease in the value of such entity’s interest in such property;
                             or


26900125.2

                                                          49
                       Case 20-11941-JTD         Doc 10     Filed 08/13/20     Page 50 of 55




                        (3) granting such other relief, other than entitling such entity to
                             compensation allowable under Section 503(b)(1) of this title
                             as an administrative expense, as will result in the realization
                             by such entity of the indubitable equivalent of such entity’s
                             interest in such property.
         11 U.S.C. § 361. Thus, in the context of section 364(d), collateral only requires adequate

         protection to the extent that a priming lien will result in a decrease in the “value of such entity’s

         interest in such property.” Id.; see also 11 U.S.C. § 363(e).

                48.     Adequate protection is determined on a case-by-case basis. See In re Columbia

         Gas Sys., Inc., No. 91-803, 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992). The critical

         purpose of adequate protection is to guard against the diminution of a secured creditor’s interest

         in its collateral during the period when such collateral is being used by the debtor in possession.

         See 495 Cent. Park, 136 B.R. at 631 (“The goal of adequate protection is to safeguard the

         secured creditor from diminution in the value of its interest during the chapter 11

         reorganization.”); Beker, 58 B.R. at 736; In re Hubbard Power & Light, 202 B.R. 680, 685

         (Bankr. E.D.N.Y. 1996). When priming of liens is sought pursuant to section 364(d), the courts

         also examine whether the pre-petition secured creditors are being provided adequate protection

         for the value of their liens. Beker, 58 B.R. at 737; Utah 7000, 2008 WL 2654919, at *3.

         Because all of these tests are satisfied here and the Debtors have met all of their obligations

         under section 364 of the Bankruptcy Code, the Motion should be granted, and the Post-Petition

         Financing should be approved.

                49.     Under the DIP Facility, the liens of the Prepetition Agent and Prepetition Lenders

         are being primed. The Prepetition Lenders are either participating in the DIP Facility or have

         explicitly consented to the priming liens. In any event, as set forth in the Proposed Orders, the

         Prepetition Lenders will each receive an adequate protection package, which will include, among

         other things, replacement liens, superpriority administrative expense claims, principal and
26900125.2

                                                          50
                           Case 20-11941-JTD       Doc 10     Filed 08/13/20    Page 51 of 55




         interest payments, and professional fees. Section 361 of the Bankruptcy Code expressly

         describes cash payments and replacement liens as appropriate forms of adequate protection.

         Thus, the provision of these forms of adequate protection is appropriate.

         B.         Interim Approval of the DIP Facility Will Prevent Immediate and Irreparable
                    Harm to the Debtors’ Estates.

                    50.      The Debtors are requesting the Court approve interim availability under the DIP

         Facility in the aggregate amount of $7.5 million.14 This amount is essential to the continued

         operation of the Debtors’ business during the going concern sale process. The liquidity provided

         by the DIP Facility also will provide assurances to potential purchasers of the business that the

         Debtors will be able to maintain the value of those assets during these Chapter 11 Cases.

         Without such liquidity, the Debtors have determined that they will not be able to adequately fund

         the administration of their cases through the consummation of a going concern sale. Finally, as

         detailed in the ABL Loan Agreement, entry of the Interim Order is a prerequisite to funding the

         Postpetition Financing. Thus, entry of the Interim Order is crucial to maximizing the value of

         the Debtors’ estates.

         C.         Approval of Immediate Use of Cash Collateral is Appropriate.

                    51.      By this Motion, the Debtors also seek immediate use of Cash Collateral in a

         manner consistent with the terms of the ABL Loan Documents, the Budget, and the Interim

         Order. As set forth below, this request, which comports with Bankruptcy Rules and applicable

         law, is essential to the Debtors’ ability to maintain and maximize the value of their businesses

         during the pendency of these Chapter 11 Cases.

                    52.      Section 363(c)(2) of the Bankruptcy Code provides that a debtor in possession

         may not use cash collateral unless (i) each entity that has an interest in such cash collateral

         14
              See explanation supra note 5.
26900125.2

                                                            51
                       Case 20-11941-JTD        Doc 10     Filed 08/13/20     Page 52 of 55




         provides consent, or (ii) the court approves the use of cash collateral after notice and a hearing.

         See 11 U.S.C. § 363(c). As explained above, the Prepetition Lenders have consented to the

         Debtors’ immediate use of cash collateral in connection with entry into the DIP Facility, and are

         receiving adequate protection on the basis set forth above. As a result, the requirements of

         section 363(c)(2) are satisfied.

                53.     Bankruptcy Rule 4001(b) permits a court to approve a debtor’s request for use of

         cash collateral during the 14-day period following the filing of a motion requesting authorization

         to use cash collateral, “only . . . as is necessary to avoid immediate and irreparable harm to the

         estate pending a final hearing.” Bankruptcy Rule 4001(b)(2). In examining requests for interim

         relief under this rule, courts apply the same business judgment standard applicable to other

         business decisions. See, e.g., In re Simasko Prod. Co., 47 B.R. 444, 449 (D. Colo. 1985); see

         also In re Ames Dep’t Stores Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After the 14-day

         period, the request for use of cash collateral is not limited to those amounts necessary to prevent

         harm to the debtor’s business.

                54.     The Debtors submit that the requirements of Bankruptcy Rule 4001(b) are met.

         To operate and manage the Debtors’ business, the Debtors require the use of Cash Collateral.

         Such use will provide the Debtors with the necessary funds to fully honor all obligations arising

         in the ordinary course of their business, maximizing the value of the estates while these Chapter

         11 Cases are pending. Failure to grant such relief would result in an immediate cessation of the

         Debtors’ operations, which would cause substantial and irreparable harm to the Debtors’ estates.

         Accordingly, the Debtors’ request that the Court authorize the Debtors’ immediate use of Cash

         Collateral.




26900125.2

                                                         52
                      Case 20-11941-JTD         Doc 10     Filed 08/13/20   Page 53 of 55




         D.     Modification of the Automatic Stay is Appropriate.

                55.     The Interim Order contemplates that the automatic stay arising under section 362

         of the Bankruptcy Code shall be modified as necessary to permit, among other things, the

         Postpetition Agent to effectuate all of the terms and provisions of the Interim Order and the ABL

         Loan Documents, including, without limitation, the application of collections, authorization to

         make payments, granting of liens, and perfection of liens.

                56.     Stay modification provisions of this sort are ordinary features of debtor-in-

         possession financing and, in the Debtors’ sound business judgment, are reasonable under the

         circumstances. See, e.g., In Am. Apparel, Inc., Case No. 15-12055 (BLS) [Docket No. 248]

         (Bankr. D. Del. Nov. 2, 2015) (authorizing stay modifications in order to permit DIP lenders to

         exercise remedies upon an event of default); In re Molycorp, Inc., Case No. 15-11357 (CSS)

         [Docket No. 278] (Bankr. D. Del. July 24, 2015) (modifying automatic stay as necessary to

         effectuate the terms of the order); In re Coldwater Creek, Inc., Case No. 14-10867 (BLS)

         [Docket No. 573] (Bankr. D. Del. June 12, 2014) (modifying stay to authorize exercise of

         remedies upon default); In re Broadway 401 LLC, Case No. 10-10070 (KJC) [Docket No. 55]

         (Bankr. D. Del. Feb. 16, 2010) (modifying the stay to the extent necessary to effectuate the

         order). Accordingly, the Debtors respectfully request that the Court authorize the modification

         of the automatic stay in accordance with the terms of the Proposed Orders.

         E.     Interim and Final Hearings Should Be Scheduled.

                57.     Bankruptcy Rule 4001(b)(2) and (c)(2) provides that a final hearing on the Motion

         may not be commenced earlier than fourteen (14) days after the service of such motion. Upon

         request, however, the Court is empowered to conduct a preliminary expedited hearing on the

         motion and to authorize the obtaining of credit to the extent necessary to avoid immediate and

         irreparable harm to the Debtors estates.
26900125.2

                                                         53
                        Case 20-11941-JTD       Doc 10    Filed 08/13/20     Page 54 of 55




                 58.    The Debtors request that the Court schedule hearings on the Motion as follows:

         (i) an interim hearing to be held at the Court’s earliest opportunity to authorize the Debtors to

         obtain credit under the terms contained in the ABL Loan Agreement until the final hearing; and

         (ii) a final hearing to be held on a date to be determined by the Court to approve the Motion on a

         final basis.

                 59.    Based upon the foregoing, the Debtors respectfully request that the Court grant

         interim approval of the DIP Facility in accordance with the terms set forth in the proposed

         Interim Order, the ABL Loan Documents, and the Factoring Facility Documents.

                                                     NOTICE

                 60.    Notice of this Motion shall be given to (i) the United States Trustee for the

         District of Delaware; (ii) the Internal Revenue Service and all taxing authorities of states in

         which the Debtors are doing business; (iii) counsel to the Postpetition Agent and Prepetition

         Agent; (iv) counsel to the Factor; (v) the holders of the twenty (20) largest unsecured claims

         against the Debtors’ estates; (vi) all parties known to the Debtors who hold any liens or security

         interests in the Debtors’ assets, including those parties who have filed UCC-1 financing

         statements against the Debtors, or who, to the Debtors’ knowledge, have asserted any liens on

         any of the Debtors’ assets; (vii) all landlords and warehouseman of the Debtors; (viii) all

         guarantors of the Prepetition Obligations; (ix) all creditors known to the Debtors to be holding a

         judgment against any of the Debtors; (x) any governmental bodies holding a claim against the

         Debtors; (xi) any other parties claiming an interest in the Pre-Petition Collateral; and (xii) all

         other parties entitled to receive notice pursuant to the Bankruptcy Rules and the Local Rules.

         Notice of this Motion and any order entered hereon will be served in accordance with Local Rule

         9013-1(m). The Debtors submit that no other or further notice need be provided.


26900125.2

                                                         54
                       Case 20-11941-JTD         Doc 10     Filed 08/13/20      Page 55 of 55




                                           CONCLUSION
                WHEREFORE, the Debtors respectfully request that the Court (i) enter the Interim Order

         and Final Order and (ii) grant such other and further relief as is just and proper.


         Dated: August 13, 2020                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                                /s/ Andrew L. Magaziner
                                                Michael R. Nestor (No. 3526)
                                                Andrew L. Magaziner (No. 5426)
                                                Matthew P. Milana (No. 6681)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
                                                Fax: (302) 571-1253
                                                Email: mnestor@ycst.com
                                                       amagaziner@ycst.com
                                                       mmilana@ycst.com

                                                -and-

                                                STEINHILBER SWANSON LLP
                                                James D. Sweet
                                                Michael P. Richman
                                                Virginia E. George
                                                Elizabeth L. Eddy
                                                122 W. Washington Ave., Suite 850
                                                Madison, Wisconsin 53703
                                                Tel: (608) 630-8990
                                                Fax: (608) 630-8991
                                                Email: jsweet@steinhilberswanson.com
                                                       mrichman@steinhilberswanson.com
                                                       vgeorge@steinhilberswanson.com
                                                       eeddy@steinhilberswanson.com

                                                Proposed Co-Counsel for the Debtors and Debtors in
                                                Possession




26900125.2

                                                          55
